


Exhibit 10.4

 

NINTH AMENDMENT TO CREDIT AGREEMENT

 

THIS NINTH AMENDMENT TO CREDIT AGREEMENT dated as of July 27, 2009 (the
“Amendment”) is entered into among Georgia Gulf Corporation, a Delaware
corporation (“GGC”), Royal Group, Inc. (formerly known as Royal Group
Technologies Limited), a Canadian federal corporation (the “Canadian Borrower”;
together with GGC, the “Borrowers”), the Guarantors, the Lenders party hereto,
Bank of America, National Association, as Domestic Administrative Agent and Bank
of America, National Association acting through its Canada branch, as Canadian
Administrative Agent.  All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrowers, the Guarantors, the Lenders, Bank of America, National
Association, as Domestic Administrative Agent, Domestic Collateral Agent and
Domestic L/C Issuer, Bank of America, National Association acting through its
Canada branch, as Canadian Administrative Agent, Canadian Collateral Agent and
Canadian L/C Issuer and The Bank of Nova Scotia, as Canadian Swing Line Lender
entered into that certain Credit Agreement dated as of October 3, 2006 (as
amended from time to time, the “Credit Agreement”); and

 

WHEREAS, GGC has requested that the Lenders amend the Credit Agreement as set
forth below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.               Amendments.

 

(a)           The following definitions are hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order:

 

“Acceptable Subordination Terms”  means subordination terms substantially the
same as those set forth in Exhibit I to the Ninth Amendment.

 

“Canadian Loan Party Guaranty” has the meaning specified in the definition of
“Permitted Holdco Note Restructuring”.

 

“Consolidated Cash Taxes” means, for any period, for GGC and its Subsidiaries on
a consolidated basis, the aggregate amount of Taxes paid in cash during such
period, excluding, without duplication and to the extent included therein
(a) Taxes paid in cash during such period that are directly attributable to,
without duplication (i) any “cancellation of debt” income or other gain arising
from the cancellation of Indebtedness pursuant to the 2009 Exchange Transaction
or otherwise and (ii) any gain in respect of the modification or exchange of
debt instruments in accordance with EITF Issue No. 96-19, in an aggregate amount
for clauses (a)(i) and (a)(ii) not to exceed $29,000,000 for all periods and
(b) Taxes paid in cash during such period attributable to income or gains
arising from Non-Core Asset Dispositions in an aggregate amount not to exceed
$15,000,000 for all periods.

 

“Consolidated Fixed Charges” means, for any period, for GGC and its Subsidiaries
on a consolidated basis, the sum, without duplication, of (a) Consolidated

 

--------------------------------------------------------------------------------


 

Cash Interest Charges for such period (excluding, to the extent included
therein, yield, discount or other financing costs pursuant to any Securitization
Transaction) plus (b) the aggregate amount of scheduled principal payments
(whether or not made) during such period in respect of Indebtedness (including,
without limitation, the Attributable Indebtedness of Capital Leases) of GGC and
its Subsidiaries (other than Attributable Indebtedness of Securitization
Transactions permitted under Section 8.03(i)) plus (c) the aggregate amount of
Restricted Payments made by GGC and its Subsidiaries during such period.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) Consolidated EBITDA minus
(ii) Consolidated Capital Expenditures (other than (x) Permitted Additional
Consolidated Capital Expenditures and, without duplication, (y) Consolidated
Capital Expenditures to the extent financed with Indebtedness (other than Loans
or Letters of Credit)) minus (iii) Consolidated Cash Taxes to (b) Consolidated
Fixed Charges, in each case for the period of the four prior fiscal quarters
most recently ended.

 

“Consolidated Senior Secured Indebtedness” means Consolidated Funded
Indebtedness other than any such Consolidated Funded Indebtedness that is
(i) Attributable Indebtedness of Securitization Transactions, (ii) subordinated
to the Obligations on Acceptable Subordination Terms or (iii) not secured by a
Lien on the assets of any Loan Party or any Subsidiary of any Loan Party.

 

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Indebtedness as of
such date to (b) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended.

 

“Domestic Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Domestic Loan Party arising under any
Domestic Loan Document  or otherwise with respect to any Loan (other than a
Canadian Revolving Loan or Canadian Swing Line Loan) or Domestic Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Domestic Loan Party of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding. The foregoing shall
also include any Swap Contract between any Domestic Loan Party and any Domestic
Lender or Affiliate of a Domestic Lender and all obligations under any Treasury
Management Agreement between any Domestic Loan Party and any Domestic Lender or
an Affiliate of a Domestic Lender.

 

“EBITDA Cure Issuance” has the meaning specified in the definition of “EBITDA
Cure Proceeds”.

 

“EBITDA Cure Issuance Expiration Date” means the earlier of (x) the date on
which the aggregate amount of EBITDA Cure Proceeds that shall have been applied
to increase Consolidated EBITDA is equal to $10,000,000 and (y) the date that is
the fifteenth day after the date on which the Compliance Certificate for the
fiscal quarter ending March 31, 2010 is required to be delivered (or, if
earlier, the date that is the fifteenth day after the date on which such
Compliance Certificate is actually delivered).

 

2

--------------------------------------------------------------------------------


 

“EBITDA Cure Proceeds” means, with respect to any exercise of GGC’s rights under
Section 9.05(a), the Net Cash Proceeds received by the Domestic Loan Parties
pursuant to an issuance of Permitted Cure Securities (an “EBITDA Cure
Issuance”).  “EBITDA Cure Proceeds” shall not include any cash proceeds which
exceed the amount permitted to be added to Consolidated EBITDA pursuant to the
limitations set forth in Section 9.05(a) and Section 9.05(d).

 

“Exchange Securities” means Equity Interests (other than Disqualified Equity
Interests) of GGC issued upon consummation of the 2009 Exchange Transaction.

 

“Gallman Bond Repayment” means the payment made to repay the entire principal
amount of the industrial development bond Indebtedness secured by the Gallman
Property, in an aggregate amount not to exceed $17,000,000.

 

“Liquidation Proceeds”, at any time, means the aggregate amount of cash proceeds
received by GGC or any of its Domestic Subsidiaries on or after the Ninth
Amendment Effective Date and prior to such time as result of the orderly
liquidation or collection of working capital assets of any business or product
line within GGC’s aromatics division, to the extent such liquidation or
collection occurs after the discontinuance of such business or product line, and
to the extent GGC has designated such cash proceeds as such by written notice to
the Administrative Agent and the Lenders; provided, that the aggregate amount of
such cash proceeds that may be Liquidation Proceeds shall not exceed
$10,000,000.

 

“Ninth Amendment” means the Ninth Amendment to Credit Agreement, dated as of the
Ninth Amendment Effective Date, executed by the Borrowers, the Guarantors, the
Domestic Administrative Agent, the Canadian Administrative Agent and the Lenders
party thereto.

 

“Ninth Amendment Effective Date” means the date on which all of the conditions
set forth in Section 5 of the Ninth Amendment are satisfied (such date to be
communicated to the Lenders and the Borrowers by the Administrative Agents
promptly upon its occurrence).

 

“Non-Core Asset Disposition” means a Disposition of any of the assets set forth
on the Non-Core Asset Schedule.

 

“Non-Core Asset Schedule” means the schedule of non-core assets delivered by GGC
to the Administrative Agent and the Lenders on July 14, 2009.

 

“Other Cure Issuance” means an issuance or incurrence of Permitted Junior
Refinancing Indebtedness by any Domestic Loan Party pursuant to an exercise by
GGC of its rights under Section 9.06(a).

 

“Permitted Additional Consolidated Capital Expenditures” has the meaning
specified in Section 8.15(b).

 

“Permitted Cure Securities” means (x) Equity Interests (other than Disqualified
Equity Interests) of GGC and (y) Permitted Junior Refinancing Indebtedness.

 

3

--------------------------------------------------------------------------------


 

“Permitted Holdco Note Restructuring” means the conversion of the Holdco Loan
into Equity Interests of Holdco (or otherwise forgiving such Indebtedness and
simultaneously cancelling the Holdco Note); provided that contemporaneously with
such conversion or forgiveness and cancellation (collectively, the “Note
Restructuring”) (i) each of the Canadian Loan Parties shall have executed and
delivered to the Domestic Administrative Agent a guaranty agreement in form and
substance reasonably satisfactory to the Administrative Agent pursuant to which
the Canadian Loan Parties shall guarantee (the “Canadian Loan Party Guaranty”)
the Domestic Obligations up to a maximum amount initially equal to the
outstanding principal amount under the Holdco Note on the date of the Note
Restructuring, with such maximum amount to be reduced on a dollar-for-dollar
basis by any prepayments by GGC of the Term Loans and Domestic Revolving Loans
from time to time pursuant to Section 2.05(b)(viii), together with such
collateral documents as the Domestic Collateral Agent may reasonably request
pursuant to which the Canadian Loan Parties shall grant Liens on their assets to
secure their respective obligations under the Canadian Loan Party Guaranty, such
collateral documents to be in form and substance reasonably satisfactory to the
Domestic Collateral Agent, and (ii) the Canadian Loan Parties shall have
delivered to the Domestic Administrative Agent and Domestic Collateral Agent
documents of the types referred to in Sections 5.01(e) and (f) and favorable
opinions or other legal memoranda of counsel to the Canadian Loan Parties in
form and substance satisfactory to the Domestic Collateral Agent acting with the
consent of the Required Domestic Lenders and the Canadian Collateral Agent
acting with the consent of the Required Canadian Lenders.

 

“Permitted Junior Refinancing Indebtedness”  means Indebtedness of GGC or any
other Domestic Loan Party that (i) is unsecured, (ii) is subordinated to the
Obligations on Acceptable Subordination Terms, (iii) does not provide for the
payment of cash interest, (iv) bears interest at an effective interest rate
(after giving effect to any original issue discount) that is not in excess of
15.0% per annum, (v) has a maturity date not earlier than October 1, 2015 and
does not require any mandatory principal payments prior to such date (other than
upon a change of control, but then only subject to prior payment in full of the
Obligations) and (vi) contains no financial maintenance covenants or
restrictions on the incurrence of Indebtedness or Liens (it being understood
that an “equal and ratable” or like provision shall be deemed to be a
restriction on the incurrence of Liens).

 

“Royal Intercompany Note” means that certain promissory note dated as of
October 3, 2006 executed by the Canadian Borrower in favor of Holdco, attached
as Exhibit II to the Ninth Amendment.

 

“2009 Exchange Offering Memorandum” means the Amended and Restated Offering
Memorandum and Consent Solicitation Statement, in the form provided by GGC to
the Administrative Agent on July 2, 2009.

 

“2009 Exchange Transaction” means the exchange offer transaction on
substantially the terms set forth in 2009 Exchange Offering Memorandum.

 

(b)           The phrase “Exchange Obligations” is hereby replaced with the
phrase “Exchange Securities” each time that it appears in the Credit Agreement.

 

(c)           The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

4

--------------------------------------------------------------------------------


 

“Applicable Rate” means with respect to all Loans (including, for the avoidance
of doubt, Revolving Loans and the Term Loan), Bankers’ Acceptance Advances and
Letters of Credit and Commitment Fees, the following percentages per annum:

 

Commitment Fees

 

Eurodollar Rate
Loans and Letter of
Credit Fee

 

Bankers
Acceptance Advances

 

Base Rate Loans

 

1.00

%

7.00

%

7.00

%

6.00

%

 

(d)           The definition of “Base Rate” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

“Base Rate” means

 

(a)           in the case of Domestic Revolving Loans and the Term Loan, for any
day a fluctuating rate per annum equal to the highest of (i) the Federal Funds
Rate plus ½ of 1%, (ii) the Domestic Prime Rate and (iii) the Eurodollar Rate
for an Interest Period of one month plus 1%;

 

(b)           in the case of Loans denominated in Canadian Dollars, for any day
a fluctuating rate per annum equal to the highest of (i) the CDOR Rate plus ½ of
1%, (ii) the Canadian Prime Rate and (iii) the Eurodollar Rate for an Interest
Period of one month plus 1%; and

 

(c)           in the case of Canadian Revolving Loans or Canadian Swing Line
Loans denominated in U.S. Dollars, for any day a fluctuating rate per annum
equal to the highest of (i) the rate which the Canadian Administrative Agent in
Toronto, Ontario announces from time to time as the reference rate of interest
for loans in U.S. Dollars to its Canadian borrower, (ii) the Federal Funds Rate
plus ½ of 1% and (iii) the Eurodollar Rate for an Interest Period of one month
plus 1%.

 

(e)           Clause (a) of the definition of “CDOR Rate” in Section 1.01 of the
Credit Agreement is hereby amended by inserting “or Canadian Swing Line Loans”
immediately after “Canadian Revolving Loans”.

 

(f)            Clause (a) of the definition of “Change of Control” in
Section 1.01 of the Credit Agreement is hereby amended by inserting “except to
the extent resulting from the consummation of the 2009 Exchange Transaction,” at
the beginning thereof.

 

(g)           Clause (b) of the definition of “Change of Control” in
Section 1.01 of the Credit Agreement is hereby amended by inserting the
following proviso at the end thereof:

 

; provided, that none of the foregoing shall constitute a “Change of Control” to
the extent directly attributable to the reconstitution of the board of directors
of GGC contemplated under the terms of the 2009 Exchange Transaction;

 

(h)           Clause (e) of the definition of “Change of Control” in
Section 1.01 of the Credit Agreement is hereby amended and restated to read in
its entirety as follows:

 

5

--------------------------------------------------------------------------------


 

(e)           the occurrence of a “Change of Control” (or any comparable term)
under, and as defined in, the documents governing any Exchange Securities or
Permitted Junior Refinancing Indebtedness.

 

(i)            The definition of “Consolidated Capital Expenditures” in
Section 1.01 of the Credit Agreement is hereby amended and restated to read in
its entirety as follows:

 

“Consolidated Capital Expenditures” means, for any period, for GGC and its
Subsidiaries on a consolidated basis, all capital expenditures, as determined in
accordance with GAAP; provided, however, that Consolidated Capital Expenditures
shall not include expenditures made with proceeds of any Involuntary Disposition
to the extent such expenditures are used to purchase property that is the same
as or similar to the property subject to such Involuntary Disposition.

 

(j)            The definition of “Consolidated EBITDA” in Section 1.01 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

 

“Consolidated EBITDA” means, for any period, for GGC and its Subsidiaries on a
consolidated basis, the sum of (a) Consolidated Net Income for such period, plus
(b) to the extent deducted in determining such Consolidated Net Income for such
period, the aggregate amount, without duplication, of (i) interest expense,
(ii) income tax expense, (iii) depreciation and amortization (including without
limitation amortization of debt issuance costs), (iv) non-cash charges which do
not represent a cash item in such period or any future period, (v) for the
fiscal quarters ended September 30, 2008 and December 31, 2008 only, cash
restructuring charges and expenses in an aggregate amount not to exceed
$12,000,000, (vi) for the fiscal quarter ended March 31, 2009 only, cash
restructuring charges and expenses in an aggregate amount not to exceed
$8,100,000, (vii) for the fiscal quarters ended June 30, 2009, September 30,
2009, December 31, 2009, March 31, 2010, and June 30, 2010 only, cash
restructuring charges and expenses in an aggregate amount not to exceed
$24,200,000, (viii) the fees and expenses of (x) Alvarez & Marsal Holdings, LLC
incurred since April 1, 2009 in respect of services relating to GGC’s financial
restructuring and operational review and performance improvement initiatives)
and (y) the financial advisory firm retained by the Administrative Agents
pursuant to Section 7.10(e), (ix) the fees and expenses incurred in connection
with obtaining the real estate appraisals pursuant to Section 7.10(d) and the
evaluations and appraisals of accounts receivable and inventory pursuant to
Section 7.20, (x) legal and financial advisory fees and expenses of third party
professionals (other than Alvarez & Marsal Holdings, LLC and the financial
advisory firm retained by the Administrative Agents) incurred in connection with
the negotiation, documentation and closing of the 2009 Exchange Transaction,
(xi) legal, financial advisory and other fees and expenses (other than of
Alvarez & Marsal Holdings, LLC and the financial advisory firm retained by the
Administrative Agents) incurred since April 1, 2009 in connection with the
negotiation, documentation and closing of the sixth, seventh, eighth, and ninth
amendments to the Credit Agreement and (xii) fees and expenses of third party
professionals (other than Alvarez & Marsal Holdings, LLC and the financial
advisory firm retained by the Administrative Agents) incurred since April 1,
2009 in respect of financial contingency planning, in an aggregate amount for
this clause (xii) not to exceed $3,400,000.  For purposes of this definition,
“interest” shall exclude yield, discount or other similar financing costs
pursuant to any Securitization Transaction.

 

6

--------------------------------------------------------------------------------


 

(k)           The definition of “Consolidated Interest Coverage Ratio” in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) the sum of (i) Consolidated Cash Interest
Charges for such period minus (ii) to the extent included in Consolidated Cash
Interest Charges for such period, yield, discount or other financing cost
pursuant to any Securitization Transaction, each as determined on a consolidated
basis in accordance with GAAP.

 

(l)            The definition of “Consolidated Leverage Ratio” in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) the sum of (i) Consolidated Funded Indebtedness as of such date minus
(ii) in each case to the extent included in Consolidated Funded Indebtedness as
of such date, (x) the Attributable Indebtedness of Securitization Transactions
and (y) Permitted Junior Refinancing Indebtedness to (b) Consolidated EBITDA for
the period of the four fiscal quarters most recently ended.

 

(m)          The definition of “Consolidated Net Income” in Section 1.01 of the
Credit Agreement is hereby amended by (i) replacing “an Exchange Offer” with
“the 2009 Exchange Transaction” in clause (x)(3), (ii) replacing “and” with “,”
at the end of clause (x)(4), (iii) inserting “and” at the end of clause
(x)(5) and (iv) inserting a new clause (x)(6) immediately after clause (x)(5) as
follows:

 

(6)           any gain or loss arising from any Non-Core Asset Disposition

 

(n)           The definition of “Domestic Collateral Documents” in Section 1.01
of the Credit Agreement is hereby amended by deleting “, the Intercreditor
Agreement”.

 

(o)           Clause (d) of the definition of “Equity Issuance” in Section 1.01
of the Credit Agreement is hereby amended and restated to read in its entirety
as follows:

 

(d)           [reserved] and

 

(p)           Clause (d) of the definition of “Funded Indebtedness” in
Section 1.01 of the Credit Agreement is hereby amended by deleting “and standby
letters of credit that support performance obligations”.

 

(q)           The definition of “Net Cash Proceeds” in Section 1.01 of the
Credit Agreement is hereby amended by inserting “, issuance or incurrence of
Permitted Junior Refinancing Indebtedness” immediately following “Equity
Issuance” each time it appears therein.

 

(r)            The definitions of “Consolidated Adjusted Leverage Ratio”,
“Consolidated Interest Charges”, “Excess Amount”, “Exchange Obligations”,
“Exchange Offer”, “Intercreditor Agreement”, “Minimum Excess Amount”, “Permitted
Acquisitions” and “Pro Forma Basis” in Section 1.01 of the Credit Agreement are
hereby deleted.

 

(s)           Section 1.03(b) of the Credit Agreement is hereby amended by
inserting the following new sentence at the end thereof:

 

7

--------------------------------------------------------------------------------


 

If any change in GAAP occurs on or after the Ninth Amendment Effective Date that
results in operating leases (as characterized under GAAP prior to giving effect
to any such changes) being treated as Capital Leases after giving effect to such
changes, such leases shall continue to be treated as operating leases for all
purposes under the Loan Documents notwithstanding such change in GAAP.

 

(t)            Section 1.03(c) of the Credit Agreement is hereby deleted.

 

(u)           Section 2.05(b)(i)(C) of the Credit Agreement is hereby deleted.

 

(v)           The first sentence of Section 2.05(b)(ii)(A) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

The applicable Borrower shall promptly prepay the Loans and/or Cash
Collateralize the L/C Obligations as hereafter provided in an aggregate amount
equal to: (i) 50% of the Net Cash Proceeds received by GGC and its Subsidiaries
in respect of Dispositions after the Ninth Amendment Effective Date to the
extent that the aggregate amount of such Net Cash Proceeds is less than or equal
to $45,000,000 and (ii) 100% of the Net Cash Proceeds received by GGC and its
Subsidiaries in respect of Dispositions after the Ninth Amendment Effective Date
to the extent the aggregate amount of such Net Cash Proceeds exceeds
$45,000,000; provided that if at any time the sum of (x) the cumulative amount
of Net Cash Proceeds received by GGC and its Subsidiaries in respect of
Dispositions after the Ninth Amendment Effective Date not prepaid pursuant to
clause (i) or (ii) plus (y) the amount of Liquidation Proceeds minus (z) the
cumulative amount of Incremental Prepayments previously made pursuant to this
proviso exceeds $22,500,000, the applicable Borrower shall prepay additional
Loans and/or Cash Collateralize additional L/C Obligations in an amount equal to
such excess (each an “Incremental Prepayment”).

 

(w)          Section 2.05(b)(iv) of the Credit Agreement is hereby amended by
inserting “(other than any such Net Cash Proceeds that are EBITDA Cure
Proceeds)” immediately after “any Equity Issuance”.

 

(x)            The first sentence of Section 2.05(b)(v) of the Credit Agreement
is hereby amended by deleting “(if the Consolidated Leverage Ratio as of the end
of such fiscal year is greater than or equal to 3.5 to 1.0) or 50% (if the
Consolidated Leverage Ratio as of the end of such fiscal year is less than 3.5
to 1.0)”.

 

(y)           Section 2.05(b)(vi)(A)(3) of the Credit Agreement is hereby
amended and restated to read in its entirety as follows:

 

(3)           [reserved;] or

 

(z)            To correct a scrivener’s error, Section 2.05(b)(vi)(C) of the
Credit Agreement is hereby amended by replacing “with respect to all amounts
prepaid pursuant to Sections 2.06(b)(iii) and (iv)” with “with respect to all
amounts prepaid pursuant to Sections 2.05(b)(iii) and (iv)”.

 

(aa)         Section 2.05(b)(vi)(E) of the Credit Agreement is hereby amended
and restated to read in its entirety as follows:

 

8

--------------------------------------------------------------------------------


 

(E)           with respect to any Net Cash Proceeds received by the Canadian
Borrower or any of its Canadian Subsidiaries from any Permitted Sale and
Leaseback Transaction or any Permitted Canadian Disposition, the Canadian
Borrower may elect to use such Net Cash Proceeds to prepay the Holdco Loan (or,
on and after the date on which the Permitted Holdco Note Restructuring shall
have been consummated, the Royal Intercompany Note) rather than prepay the
Canadian Obligations in accordance with Section 2.05(b)(vi)(B)(2); provided,
that, GGC immediately uses the proceeds received from such prepayment of the
Holdco Loan to prepay the Term Loan (ratably to the remaining principal
amortization payments thereof), or if the Term Loan has been paid in full, to
the Domestic Revolving Loans and then to Cash Collateralize the Domestic L/C
Obligations or, in the case of a prepayment of the Royal Intercompany Note on or
after the date on which the Permitted Holdco Note Restructuring shall have been
consummated, GGC immediately prepays (in an aggregate amount equal to the amount
by which the Royal Intercompany Note shall have been prepaid) the Term Loan
(ratably to the remaining principal amortization payments thereof), or if the
Term Loan has been paid in full, to the Domestic Revolving Loans and then to
Cash Collateralize the Domestic L/C Obligations.

 

(bb)         A new Section 2.05(b)(viii) is hereby added to the Credit Agreement
as follows:

 

(viii)        Prepayment of Royal Intercompany Note.  On or after the
consummation of the Permitted Holdco Note Restructuring, immediately upon
receipt by Holdco of any payment in respect of principal on the Royal
Intercompany Note (other than any such payment made on the Royal Intercompany
Note pursuant to Section 2.05(b)(vi)(E), as to which the provisions of
Section 2.05(b)(vi)(E) shall apply), GGC shall prepay the Term Loan and the
Domestic Revolving Loans by the amount of such payment on a pro rata basis until
such Loans have been prepaid in full, and shall then Cash Collateralize the
Domestic L/C Obligations until the entire amount thereof shall have been Cash
Collateralized.

 

(cc)         A new Section 2.06(d) of the Credit Agreement is added, as follows:

 

(d)           Mandatory Commitment Reductions. The applicable Commitments shall
be automatically and permanently reduced on a dollar-for-dollar basis to the
extent of all prepayments of Revolving Loans and Canadian Swing Line Loans, and
all cash collateralization of Bankers’ Acceptance Advances and Cash
Collateralization of L/C Obligations, made in accordance with
Section 2.05(b)(vi)(B), 2.05(b)(vi)(C), 2.05(b)(vi)(D), 2.05(b)(vi)(E),
2.05(b)(viii), 8.03(r) or, prior to the date on which the Permitted Holdco Note
Restructuring shall have been consummated, 8.12(c).

 

(dd)         Section 5.02 of the Credit Agreement is hereby amended by
(i) deleting clause (d) and  (ii) replacing “Sections 5.02(a), (b) and (d)” with
“Sections 5.02(a) and (b)” in the last sentence thereof.

 

(ee)         Section 6.22 of the Credit Agreement is hereby amended by inserting
a new paragraph at the end thereof as follows:

 

The subordination provisions contained in the documents governing any Permitted
Junior Refinancing Indebtedness are enforceable against GGC, the other Loan
Parties and the holders of such Permitted Junior Refinancing Indebtedness, and
all Obligations hereunder and under the Loan Documents constitute “Senior
Indebtedness”

 

9

--------------------------------------------------------------------------------


 

and “Designated Senior Indebtedness” (or any comparable terms) under the terms
of such documents.

 

(ff)           Section 7.02(k) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

 

(k)           (i) promptly, and in any event within two Business Days after
receipt thereof by GGC, copies of each notice or other correspondence received
from Holdco or any of its Subsidiaries, and any notice or other correspondence
provided to Holdco, in connection with the Holdco Note or any other Intercompany
Security Document and (ii) beginning on the date on which the Permitted Holdco
Note Restructuring shall have been consummated, promptly, and in any event
within two Business Days after receipt thereof by Holdco, copies of each notice
or other correspondence received from the Canadian Borrower or any of its
Subsidiaries, and any notice or other correspondence provided to the Canadian
Borrower, in connection with the Royal Intercompany Note; and

 

(gg)         Section 7.12(c) of the Credit Agreement is hereby amended by
deleting “the Exchange Securities” and replacing it with “any Permitted Junior
Refinancing Indebtedness”.

 

(hh)         Section 7.21 of the Credit Agreement is hereby deleted.

 

(ii)           Section 8.01(p) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

 

(p)           (i) Liens in favor of GGC on the assets of Holdco and its Canadian
Subsidiaries pursuant to any Intercompany Security Document and (ii) at all
times on and after the date on which the Permitted Holdco Note Restructuring
shall have been consummated, Liens in favor of Holdco on the assets of the
Canadian Loan Parties (other than Holdco) to secure their obligations to Holdco
in respect of the Royal Intercompany Note (including the Guarantee thereof);
provided, that such Liens shall be subordinated, on terms and conditions
satisfactory to the Domestic Collateral Agent and the Canadian Collateral Agent,
to the Liens securing the Obligations granted by such Canadian Loan Parties
under the Loan Documents.

 

(jj)           Section 8.02(f) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

 

(f)            [reserved];

 

(kk)         Section 8.02(g) of the Credit Agreement is hereby amended by
inserting the following additional proviso at the end thereof:

 

and provided further, that, notwithstanding any other provision of this
Agreement or of any other Loan Document to the contrary, the Holdco Loan may be
converted in full into Equity Interests of Holdco (or otherwise forgiven in
full, and the Holdco Note cancelled) pursuant to the Permitted Holdco Note
Restructuring.

 

(ll)           Sections 8.03(f), 8.03(g) and 8.03(h) of the Credit Agreement are
hereby each amended by replacing “that are exchanged for Exchange Securities”
with “that are exchanged for Exchange Securities pursuant to the 2009 Exchange
Transaction”.

 

10

--------------------------------------------------------------------------------

 

(mm)       Section 8.03 of the Credit Agreement is hereby further amended by
(i) replacing “clauses (a) through (k) and (p)” with “clauses (a) through (h),
(j) or (k)” in clause (l), (ii) deleting “and” at the end of clause (n),
(iii) deleting “and” at the end of clause (o), (iv) deleting “.” at the end of
clause (p) and replacing it with “;” and (v) adding new clauses (q),(r) and
(s) immediately after clause (p) as follows:

 

(q)           Permitted Junior Refinancing Indebtedness incurred on or prior to
the EBITDA Cure Issuance Expiration Date to the extent that the Net Cash
Proceeds thereof constitute EBITDA Cure Proceeds, in an aggregate amount not to
exceed $10,000,000 at any time outstanding;

 

(r)            beginning on the EBITDA Cure Issuance Expiration Date, additional
Permitted Junior Refinancing Indebtedness; provided that (x) the Net Cash
Proceeds of each issuance or incurrence thereof shall be equal to at least
$5,000,000 and (y) 100% of such Net Cash Proceeds shall be applied substantially
simultaneously (and within one Business Day) first to prepay the Term Loan, the
Domestic Revolving Loans, the Canadian Revolving Loans (other than Bankers’
Acceptance Advances) and the Canadian Swing Line Loans and to cash collateralize
the Bankers’ Acceptance Advances on a pro rata basis until all such Loans have
been prepaid or cash collateralized in full and second, to Cash Collateralize
the L/C Obligations on a pro rata basis; and

 

(s)           Guarantees by Domestic Loan Parties of Indebtedness permitted
under clause (q) or (r) of this Section 8.03; provided that any such Guarantee
shall be unsecured and subordinated to the Obligations on Acceptable
Subordination Terms.

 

(nn)         Section 8.06(d) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

 

(d)           [reserved]; and

 

(oo)         Section 8.06 of the Credit Agreement is hereby further  amended by
(i) restating clause (e) in its entirety to read as follows:  “[reserved].” and
(ii) deleting the last paragraph thereof.

 

(pp)         Section 8.08 of the Credit Agreement is hereby amended by
(i) inserting a new clause (g) as follows:  “ and (g)  on and after the date
that the Permitted Holdco Note Restructuring shall have been consummated, the
payment of annual guaranty fees by GGC to the Canadian Loan Parties in respect
of the Canadian Loan Party Guaranty; provided, that the amount of such fees
shall be determined on an arms-length basis” and (ii) to correct a scrivener’s
error, redesignating the second clause (e) as clause (h).

 

(qq)         Section 8.09(a) of the Credit Agreement is hereby amended by
replacing “the documents governing the Exchange Securities” with “[reserved]”.

 

(rr)           Section 8.09(b) of the Credit Agreement is hereby amended by
replacing “the documents governing the Exchange Securities” with “[reserved]”.

 

(ss)         Section 8.11 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

11

--------------------------------------------------------------------------------


 

8.11        Financial Covenants

 

(a)           Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of GGC to be less
than the ratio set forth opposite such fiscal quarter below:

 

Fiscal Quarter Ending

 

Consolidated Interest
Coverage Ratio

 

June 30, 2009

 

1.00:1.0

 

September 30, 2009

 

2.00:1.0

 

December 31, 2009

 

1.65:1.0

 

March 31, 2010

 

1.50:1.0

 

June 30, 2010

 

1.65:1.0

 

September 30, 2010

 

1.70:1.0

 

December 31, 2010

 

1.75:1.0

 

March 31, 2011

 

1.85:1.0

 

June 30, 2011

 

1.90:1.0

 

September 30, 2011

 

2.00:1.0

 

December 31, 2011 and thereafter

 

3.00:1.0

 

 

(b)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as of the end of any fiscal quarter of GGC to be greater than the ratio
set forth opposite such fiscal quarter below:

 

Fiscal Quarter Ending

 

Consolidated Leverage Ratio

 

June 30, 2009

 

10.30:1.0

 

September 30, 2009

 

4.80:1.0

 

December 31, 2009

 

5.55:1.0

 

March 31, 2010

 

6.45:1.0

 

June 30, 2010

 

5.55:1.0

 

September 30, 2010

 

5.10:1.0

 

December 31, 2010

 

4.75:1.0

 

March 31, 2011

 

5.15:1.0

 

June 30, 2011

 

4.85:1.0

 

September 30, 2011

 

4.60:1.0

 

December 31, 2011 and thereafter

 

3.50:1.0

 

 

(c)           Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio as of the end of any fiscal quarter of GGC to be
less than the ratio set forth opposite such fiscal quarter below:

 

Fiscal Quarter Ending

 

Consolidated Fixed Charge
Coverage Ratio

 

September 30, 2009

 

1.20:1.0

 

December 31, 2009

 

1.10:1.0

 

March 31, 2010

 

0.90:1.0

 

June 30, 2010

 

1.00:1.0

 

September 30, 2010

 

1.00:1.0

 

December 31, 2010

 

1.00:1.0

 

March 31, 2011

 

1.05:1.0

 

 

12

--------------------------------------------------------------------------------


 

Fiscal Quarter Ending

 

Consolidated Fixed Charge
Coverage Ratio

 

June 30, 2011

 

1.05:1.0

 

September 30, 2011

 

1.05:1.0

 

December 31, 2011 and thereafter

 

2.00:1.0

 

 

(d)           Consolidated Senior Secured Leverage Ratio.  Permit the
Consolidated Senior Secured Leverage Ratio as of the end of any fiscal quarter
of GGC to be greater than the ratio set forth opposite such fiscal quarter
below:

 

Fiscal Quarter Ending

 

Consolidated Senior Secured
Leverage Ratio

 

September 30, 2009

 

4.50:1.0

 

December 31, 2009

 

5.20:1.0

 

March 31, 2010

 

6.10:1.0

 

June 30, 2010

 

5.20:1.0

 

September 30, 2010

 

4.75:1.0

 

December 31, 2010

 

4.45:1.0

 

March 31, 2011

 

4.80:1.0

 

June 30, 2011

 

4.55:1.0

 

September 30, 2011

 

4.30:1.0

 

December 31, 2011 and thereafter

 

2.50:1.0

 

 

(e)           Pro Forma Impact of 2009 Exchange Transaction and Gallman Bond
Repayment.  The parties hereto agree that, solely for purposes of determining
compliance with the financial covenants set forth in Sections 8.11(a), and
8.11(c) as of the end of the fiscal quarters ending September 30, 2009,
December 31, 2009 and March 31, 2010, Consolidated Cash Interest Charges and
Consolidated Fixed Charges shall be calculated giving pro forma effect to
(x) the 2009 Exchange Transaction as if it had occurred on October 1, 2008 and
(y) the Gallman Bond Repayment as if it had occurred on June 30, 2008.

 

(tt)           Section 8.12(a) of the Credit Agreement is hereby amended by
inserting “, documents governing Permitted Junior Refinancing Indebtedness, the
Royal Intercompany Note” immediately after “Exchange Securities”.

 

(uu)         Section 8.12(b) of the Credit Agreement is hereby amended by
(i) inserting “, Permitted Junior Refinancing Indebtedness” immediately after
“Exchange Securities”, (ii) inserting “or the Royal Intercompany Note”
immediately after “(other than Indebtedness arising under the Loan Documents”
and (iii) replacing “issuing or incurring Exchange Securities” with
“consummating the 2009 Exchange Transaction”.

 

(vv)         Section 8.12(c) of the Credit Agreement is hereby amended by
inserting the following additional proviso at the end thereof:

 

and provided further that, notwithstanding any other provision of this Agreement
or of any other Loan Document to the contrary, the Holdco Loan may be converted
into Equity Interests of Holdco (or otherwise forgiven, and the Holdco Note
cancelled) pursuant to the Permitted Holdco Note Restructuring.

 

13

--------------------------------------------------------------------------------


 

(ww)       A new Section 8.12(e) of the Credit Agreement is hereby added, as
follows:

 

“(e)         Make any payment in violation of the subordination terms of any 
Permitted Junior Refinancing Indebtedness.”

 

(xx)          Section 8.15 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

 

8.15        Capital Expenditures

 

(a)           Base Capital Expenditures.  Except to the extent permitted under
Section 8.15(b), permit Consolidated Capital Expenditures during any fiscal year
to exceed an amount equal to the amount set forth opposite such fiscal year
below (the amount set forth in the table below with respect to each fiscal year,
such fiscal year’s “Base Capital Expenditures Basket Amount”):

 

Fiscal Year

 

Base Capital Expenditures
Basket Amount

 

2009

 

$

35,000,000

 

2010

 

$

45,000,000

 

2011

 

$

50,000,000

 

2012 and thereafter

 

$

50,000,000

 

 

; provided, however, that if the Base Capital Expenditures Basket Amount for any
fiscal year exceeds the amount of Consolidated Capital Expenditures made in such
fiscal year in reliance on the Base Capital Expenditures Basket Amount for such
fiscal year (the amount of such Consolidated Capital Expenditures made in any
fiscal year, such fiscal year’s “Base Consolidated Capital Expenditures”), the
lesser of (x) the amount of such excess and (y) $10,000,000 (such lesser amount,
the “Base CapEx Carryover Amount”) may be carried over to the following fiscal
year and, so long as no Default has occurred and is continuing or would result
from such expenditure, used to permit additional Base Consolidated Capital
Expenditures in such following fiscal year; provided further that (i) such Base
CapEx Carryover Amount shall be deemed used in such following fiscal year to
permit Base Consolidated Capital Expenditures before the Base Capital
Expenditures Basket Amount for such following fiscal year is used in such
following fiscal year for such purpose and (ii) such Base CapEx Carryover Amount
may not be carried over into any fiscal year other than such following fiscal
year.

 

(b)           Permitted Additional Consolidated Capital Expenditures.  In
addition to Consolidated Capital Expenditures permitted under Section 8.15(a),
the Loan Parties and their Subsidiaries shall be permitted to make additional
Consolidated Capital Expenditures (“Permitted Additional Consolidated Capital
Expenditures”) at any time (the “Applicable Time”) in an amount equal to the sum
of (x) 50% of the aggregate Net Cash Proceeds received by the Loan Parties and
their Subsidiaries in respect of Dispositions (other than Involuntary
Dispositions) after the Ninth Amendment Effective Date and prior to the
Applicable Time plus (y) to the extent not included in clause (x), the aggregate
amount of Liquidation Proceeds received after the Ninth Amendment Effective Date
and prior to the Applicable Time minus (z) the aggregate amount of Permitted
Additional Consolidated Capital Expenditures made by the Loan Parties and their
Subsidiaries prior to the Applicable Time; provided, that:

 

14

--------------------------------------------------------------------------------


 

(i)                                     Permitted Additional Consolidated
Capital Expenditures may not be made at any time if any Default or Event of
Default shall have occurred and be continuing at such time or would result
therefrom;

 

(ii)                                  Permitted Additional Consolidated Capital
Expenditures may not be made in any fiscal quarter of fiscal year 2010 or fiscal
year 2011 unless Consolidated EBITDA for the two consecutive fiscal quarter
period most recently completed prior to such fiscal quarter is greater than or
equal to the Consolidated EBITDA threshold amount for such two consecutive
fiscal quarter period set forth on Schedule 1 to the Ninth Amendment; provided
that the Loan Parties and their Subsidiaries shall be permitted to make up to
$5,000,000 of Permitted Additional Capital Expenditures on or after January 1,
2010 without regard to the foregoing restriction;

 

(iii)                               the amount of Permitted Additional
Consolidated Capital Expenditures made in reliance on the receipt of Liquidation
Proceeds shall not exceed (1) $5,000,000 during the period beginning on the
Ninth Amendment Effective Date and ending on December 31, 2009, (2) $5,000,000
during the fiscal quarter ending March 31, 2010 and (3) $0 thereafter; and

 

(iv)                              the amount of Permitted Additional
Consolidated Capital Expenditures that may be made by the Loan Parties and their
Subsidiaries in any fiscal year shall not exceed the amount set forth opposite
such fiscal year below (such amount with respect to any fiscal year, such fiscal
year’s “Maximum Additional CapEx Amount”):

 

Fiscal Year

 

Maximum Additional CapEx Amount

 

2009

 

$

5,000,000

 

2010

 

$

15,000,000

 

2011

 

$

2,500,000

 

2012 and thereafter

 

$

0

 

 

; and provided further, that if the Maximum Additional CapEx Amount for any
fiscal year exceeds the amount of Permitted Additional Consolidated Capital
Expenditures made during such fiscal year, the amount of such excess shall be
added to the Maximum Additional CapEx Amount for the following fiscal year.

 

(c)           Designation of Consolidated Capital Expenditures.  On each
Compliance Certificate delivered pursuant to Section 7.02(b) for any fiscal
period, GGC shall designate, with respect to all Consolidated Capital
Expenditures made during such fiscal period, (i) whether such Consolidated
Capital Expenditures are Base Consolidated Capital Expenditures or Permitted
Additional Consolidated Capital Expenditures, (ii) if such Consolidated Capital
Expenditures are Permitted Additional Capital Expenditures, whether such
Permitted Additional Capital Expenditures were made in reliance on the receipt
of Liquidation Proceeds and (iii) if such Consolidated Capital Expenditures are
Permitted Additional Capital Expenditures, whether such Permitted Additional
Capital

 

15

--------------------------------------------------------------------------------


 

Expenditures were made in reliance on the proviso to subclause (ii) of
Section 8.15(b).  Each such designation shall be irrevocable.

 

(yy)         Section 9.01(q) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

 

(q)           Holdco Note Documents. There shall occur a “Default” or an “Event
of Default” (or any comparable terms) under, and as defined in, the Holdco Note
or any Intercompany Security Document or, beginning on the date on which the
Permitted Holdco Note Restructuring shall have been consummated, the Royal
Intercompany Note;

 

(zz)          Section 9.01 of the Credit Agreement is hereby further amended by
(i) replacing the “.” with “; or” at the end of clause (r) and (ii) adding a new
clause (s) as follows:

 

(s)           Permitted Junior Refinancing Indebtedness.  There shall occur an
“Event of Default” (or any comparable term) under, and as defined in, the
documents governing Permitted Junior Refinancing Indebtedness.

 

(aaa)       A new Section 9.05 shall be added to the Credit Agreement as
follows:

 

Section 9.05         EBITDA Cure Rights.

 

(a)           In the event of any Event of Default resulting from a failure to
comply with any covenant set forth in Section 8.11 with respect to the fiscal
quarter ended September 30, 2009, the fiscal quarter ended December 31, 2009 or
the fiscal quarter ended March 31, 2010, and until the fifteenth day after the
date on which GGC provides the Administrative Agent notice that it intends to
exercise its right to engage in an EBITDA Cure Issuance under this
Section 9.05(a) with respect to any such Event of Default (but only if such
notice is provided on or before the date on which the financial statements for
such fiscal quarter are required to be delivered under Section 7.01 (without
regard to any cure periods set forth in Section 9.01 with respect to such fiscal
quarter) or, if earlier, the date on which such financial statements are
actually delivered), subject to Sections 9.05(c) and 9.05(d), GGC may engage in
an EBITDA Cure Issuance and apply the amount of the EBITDA Cure Proceeds thereof
to increase Consolidated EBITDA with respect to such fiscal quarter; provided
that such EBITDA Cure Proceeds (i) are actually received by GGC or any other
Domestic Loan Party no later than the fifteenth day following the earlier of
(x) the date on which the financial statements for such fiscal quarter are
required to be delivered under Section 7.01 (without regard to any cure periods
set forth in Section 9.01 with respect to such fiscal quarter) and (y) the date
on which such financial statements are actually delivered and (ii) do not exceed
the aggregate amount necessary to cure such Event of Default under Section 8.11
for such fiscal quarter.  The parties hereby acknowledge that this
Section 9.05(a) shall not be relied on for any purpose other than recalculating
financial ratios for purposes of determining compliance with Sections 8.11(a),
8.11(b), 8.11(c) and 8.11(d), and shall not result in any adjustment to
Consolidated EBITDA or any other amounts, other than the amount of Consolidated
EBITDA referred to in the immediately preceding sentence.

 

(b)           If, after giving effect to the foregoing recalculations, the Loan
Parties and their Subsidiaries shall be in compliance with the covenants set
forth in Sections 8.11(a), 8.11(b), 8.11(c) and 8.11(d), the Loan Parties and
their Subsidiaries shall be deemed to have satisfied the requirements of such
covenants as of the relevant

 

16

--------------------------------------------------------------------------------


 

determination date with the same effect as if there had been no failure to
comply therewith at such date, and the applicable breach or default with respect
to such covenants that had occurred shall be deemed to be cured effective as of
such date for all purposes of this Agreement and the other Loan Documents.

 

(c)           With respect to the fiscal quarters ending September 30, 2009,
December 31, 2009 and March 31, 2010, there shall be at least one fiscal quarter
in which the right to engage in an EBITDA Cure Issuance set forth in
Section 9.05(a) is not exercised.

 

(d)           Consolidated EBITDA may not be increased by more than $10,000,000
in aggregate for all fiscal quarters as a result of the exercise of the right to
engage in an EBITDA Cure Issuance set forth in Section 9.05(a).

 

(e)           The Administrative Agent and the Lenders agree that from the date
of delivery of the notice referred to in (and delivered in accordance with)
Section 9.05(a) until the date that is fifteen days thereafter, neither the
Administrative Agent nor the Lenders shall exercise any rights or remedies with
respect to any Event of Default addressed in such notice.

 

(bbb)      A new Section 9.06 shall be added to the Credit Agreement as follows:

 

Section 9.06         Other Cure Rights.

 

(a)           In the event of any Event of Default resulting from a failure to
comply with any covenant set forth in Section 8.11 with respect to any fiscal
quarter and so long as the EBITDA Cure Issuance Expiration Date has occurred (or
shall occur simultaneously with the applicable Other Cure Issuance), and until
the fifteenth day after the date on which GGC provides the Administrative Agent
notice that it intends to exercise its right to engage in an Other Cure Issuance
under this Section 9.06(a) with respect to any such Event of Default (but only
if such notice is provided on or before the date on which the financial
statements for such fiscal quarter are required to be delivered under
Section 7.01 (without regard to any cure periods set forth in Section 9.01 with
respect to such fiscal quarter) or, if earlier, the date on which such financial
statements are actually delivered), GGC may engage in an Other Cure Issuance. 
If no later than the fifteenth day following the earlier of (x) the date on
which the financial statements for such fiscal quarter are required to be
delivered under Section 7.01 (without regard to any cure periods set forth in
Section 9.01 with respect to such fiscal quarter) and (y) the date on which such
financial statements are actually delivered, GGC shall have applied an amount
equal to 100% of the Net Cash Proceeds of the Permitted Junior Refinancing
Indebtedness issued or incurred pursuant to such Other Cure Issuance to prepay
or cash collateralize the Term Loan, the Revolving Loans, the Bankers’
Acceptance Advances, the Canadian Swing Line Loans and the L/C Obligations in
accordance with the proviso to Section 8.03(r), then:

 

(i)                                     solely for purposes of recalculating the
financial ratios for purposes of determining compliance with Sections
8.11(a) and 8.11(c), Consolidated Cash Interest Charges and Consolidated Fixed
Charges shall be determined on a pro forma basis assuming that such Other Cure
Issuance and the related prepayments had occurred on the first day of the four

 

17

--------------------------------------------------------------------------------


 

consecutive fiscal quarter period most recently ended prior to the date on which
such Other Cure Issuance actually occurred; and

 

(ii)                                  solely for purposes of recalculating the
financial ratios for purposes of determining compliance with Sections
8.11(b) and 8.11(d), Consolidated Funded Indebtedness and Consolidated Senior
Secured Indebtedness shall be determined on a pro forma basis assuming that such
Other Cure Issuance and the related prepayments had occurred on the last day of
the fiscal quarter most recently ended prior to the date on which such Other
Cure Issuance actually occurred.

 

(b)           The parties hereby acknowledge that Section 9.06(a) shall not be
relied on for any purpose other than recalculating financial ratios for purposes
of determining compliance with Sections 8.11(a), 8.11(b), 8.11(c) and 8.11(d),
and shall not result in any adjustment to Consolidated Cash Interest Charges,
Consolidated Fixed Charges, Consolidated Funded Indebtedness, Consolidated
Senior Secured Indebtedness or any other amounts, other than as set forth in
Sections 9.06(a)(i) and 9.06(a)(ii).

 

(c)           If, after giving effect to the foregoing recalculations, the Loan
Parties and their Subsidiaries shall be in compliance with the covenants set
forth in Sections 8.11(a), 8.11(b), 8.11(c) and 8.11(d), the Loan Parties and
their Subsidiaries shall be deemed to have satisfied the requirements of such
covenants as of the relevant determination date with the same effect as if there
had been no failure to comply therewith at such date, and the applicable breach
or default with respect to such covenants that had occurred shall be deemed to
be cured effective as of such date for all purposes of this Agreement and the
other Loan Documents.

 

(d)           The Administrative Agent and the Lenders agree that from the date
of delivery of the notice referred to in (and delivered in accordance with)
Section 9.06(a) until the date that is fifteen days thereafter, neither the
Administrative Agent nor the Lenders shall exercise any rights or remedies with
respect to any Event of Default addressed in such notice.

 

(ccc)       Section 10.01(a) of the Credit Agreement is amended by deleting the
last sentence thereof.

 

Section 2.               Commitment Reduction.  Parts I, II and III of Schedule
2.01 to the Credit Agreement are hereby amended and restated to read in their
entirety as set forth on Schedule 2 hereto.  On the Ninth Amendment Effective
Date, the Borrowers shall prepay Domestic Revolving Loans, Canadian Revolving
Loans and/or Canadian Swing Line Loans to the extent necessary to reflect the
reduction in the applicable Commitments.

 

Section 3.               Compliance Certificate.  Schedule 2 to the Compliance
Certificate appearing in Exhibit C to the Credit Agreement is hereby amended and
restated to read in its entirety as set forth on Schedule 3 hereto.

 

Section 4.               Additional Amendments.

 

(a)           The first sentence of Section 6.07 of the Credit Agreement is
hereby amended by replacing the proviso at the end thereof with the following:

 

18

--------------------------------------------------------------------------------


 

; provided that neither (1) the failure of GGC or any Subsidiary to make any of
the Applicable Note Interest Payments nor (2) any cross-default occurring under
the 2006 Senior Notes Documents, the 2006 Senior Subordinated Notes Documents or
the 2003 Senior Notes Documents solely as a result of the failure to make any of
the Applicable Note Interest Payments shall render inaccurate the foregoing
representation unless any portion of the Applicable Note Interest Payments
remains unpaid on the earliest to occur of (such earliest date, the “Cutoff
Date”) (i) the date on which the 2009 Exchange Transaction shall have been
consummated, (ii) the date of termination or expiration of the exchange offer
contemplated by the 2009 Exchange Offering Memorandum (as the same may be
amended), (iii) the date on which (x) any of the Indebtedness outstanding under
the 2003 Senior Notes, the 2006 Senior Notes or the 2006 Senior Subordinated
Notes shall have been accelerated or (y) any other exercise of remedies or other
enforcement action shall have been taken with respect to the 2003 Senior Notes,
the 2006 Senior Notes or the 2006 Senior Subordinated Notes in accordance with
the terms thereof and (iv) 11:59 p.m. on July 30, 2009.

 

Section 5.               Conditions Precedent to Effectiveness.  Subject to the
proviso to this Section 5, this Amendment shall be effective upon satisfaction
of the following conditions precedent (the date on which such conditions have
been satisfied, the “Amendment Effective Date”):

 

(a)           Receipt by the Domestic Administrative Agent of counterparts of
this Amendment duly executed by the Borrowers, the Guarantors, the Required
Lenders, the Required Domestic Revolving Lenders, the Required Canadian
Revolving Lenders and Bank of America, N.A., as Administrative Agent;

 

(b)           Receipt by the Domestic Administrative Agent (i) for the account
of (x) each Lender that has the right under the Credit Agreement to approve this
Amendment and that has executed this Amendment on or prior to 12:00 noon, New
York City time, on July 15, 2009 and (y) each other Lender that has the right
under the Credit Agreement to approve this Amendment and that has not been given
the opportunity to access this Amendment and consent thereto (each of the
Lenders described in the foregoing clauses (x) and (y), a “Consenting Lender”),
of a fee equal to 0.50% of the aggregate amount of each such Consenting Lender’s
Canadian Revolving Commitment, Canadian Swing Line Commitment, Domestic
Revolving Commitment and portion of the Term Loan outstanding (determined, in
the case of the Canadian Revolving Commitments, Canadian Swing Line Commitment
and Domestic Revolving Commitments, after giving pro forma effect to the
Commitment reductions contemplated by Section 2 hereof) (it being understood
that such fee shall not become payable to any Lender unless the Amendment
Effective Date occurs) and (ii) any fees and expenses of the Administrative
Agents (including reasonable attorneys’ fees of the Administrative Agents) in
connection with the Loan Documents;

 

(c)           Receipt by BAS of all fees, expenses and other amounts that have
become due and payable to BAS, in its capacity as arranger of the Amendment, on
or prior to the Amendment Effective Date pursuant to that certain letter
agreement dated as of June 30, 2009 between GGC and BAS;

 

(d)           Receipt by any Administrative Agent of such other documents
(including legal opinions), instruments, agreements and information as
reasonably requested by such Administrative Agent; and

 

(e)           (i) The 2009 Exchange Transaction shall have been consummated (or
shall be consummated substantially simultaneously with the effectiveness of this
Amendment) and (ii) if

 

19

--------------------------------------------------------------------------------


 

the aggregate principal amount of the 2003 Senior Notes, the 2006 Senior Notes
and the 2006 Senior Subordinated Notes that are exchanged pursuant to the 2009
Exchange Transaction is less than the percentage previously communicated to the
Lenders by the Administrative Agent of the aggregate outstanding principal
amount thereof immediately prior to the effectiveness of the 2009 Exchange
Transaction, the Required Lenders, the Required Domestic Revolving Lenders and
the Required Canadian Revolving Lenders shall have confirmed (orally or in
writing) to the Domestic Administrative Agent that they are satisfied with the
amount of the 2003 Senior Notes, the 2006 Senior Notes and the 2006 Senior
Subordinated Notes that shall be exchanged pursuant to the 2009 Exchange
Transaction;

 

provided, however, that the amendments set forth in Section 4 (and no other
provision of this Amendment) shall become effective upon satisfaction of the
condition set forth in Section 5(a).

 

Section 6.               Release.

 

(a)           Each Loan Party and its respective successors, assigns and legal
representatives (collectively, the “Releasors”), releases, acquits and forever
discharges each Administrative Agent and each Lender (collectively, the “Lender
Parties”), and their respective subsidiaries, parents, affiliates, officers,
directors, employees, agents, attorneys, advisors, successors and assigns, both
present and former (collectively, the “Lender Party Affiliates”), from any and
all manner of losses, costs, defenses, damages, liabilities, deficiencies,
actions, causes of action, suits, debts, controversies, damages, judgments,
executions, claims, demands and out-of-pocket expenses whatsoever, asserted or
unasserted, known or unknown, foreseen or unforeseen, in contract, tort, law or
equity (generically, “Claims”), that any Releasor has or may have against any of
the Lender Parties and/or the Lender Party Affiliates by reason of any action,
failure to act, event, statement, accusation, assertion, matter or thing
whatsoever arising from or based on facts occurring prior to the Amendment
Effective Date that arises out of or is connected to the Loan Documents, the
Loans and the Letters of Credit, including but not limited to any Claims or
defense that relates to, in whole or in part, directly or indirectly: (i) the
Credit Agreement or any other Loan Document or the transactions contemplated
thereby; (ii) the making of any Loans or issuance of Letters of Credit under the
Loan Documents; (iii) any actual or proposed use by the Loan Parties of the
proceeds of the Loans or Letters of Credit; (iv) any actions or omissions of any
Lender Party or Lender Party Affiliate in connection with the initiation or
continuing exercise of any right or remedy contained in the Loan Documents at
law or in equity; (v) the making or administration of the Loans, including
without limitation, any such claims and defenses based on fraud, mistake,
duress, usury or misrepresentation, or any other claim based on so-called
“lender liability theories”; (vi) any covenants, agreements, duties or
obligations set forth in the Loan Documents; (vii) lost profits, (viii) loss of
business opportunity, (ix) increased financing costs, (x) increased legal or
other administrative fees or (xi) damages to business reputation.

 

(b)           Each Loan Party, on behalf of itself and its successors, assigns,
and other legal representatives, hereby unconditionally and irrevocably agrees
that it will not sue any Lender Party or Lender Party Affiliate on the basis of
any Claim released, remised and discharged by such Loan Party pursuant to this
Section 6.  If any Loan Party or any of their respective successors, assigns or
other legal representatives violates the foregoing covenant, each Loan Party,
for itself and its successors, assigns and legal representatives, agrees to pay,
in addition to such other damages as any Lender Party or Lender Party Affiliate
may sustain as a result of such violation, all reasonable and documented
attorneys’ fees and costs incurred by any Lender Party or Lender Party Affiliate
as a result of such violation.

 

20

--------------------------------------------------------------------------------

 

Section 7.               Miscellaneous.

 

(a)           This Amendment shall constitute a Loan Document for purposes of
Section 9.01(d) of the Credit Agreement.

 

(b)           GGC shall deliver to the Administrative Agent copies of the
certificate of designations and any other documents governing the terms of any
Equity Interests issued in connection with the 2009 Exchange Transaction
immediately upon the effectiveness thereof, and agrees that its failure to do so
within two days after the effectiveness thereof shall constitute an Event of
Default.

 

(c)           The Credit Agreement, and the obligations of the Loan Parties
thereunder and under the other Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect according to their terms.

 

(d)           Each Guarantor (a) acknowledges and consents to all of the terms
and conditions of this Amendment, (b) affirms all of its obligations under the
Loan Documents and (c) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the Loan Documents.

 

(e)           The Borrowers and the Guarantors hereby represent and warrant as
follows:

 

(i)            Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.

 

(ii)           This Amendment has been duly executed and delivered by the Loan
Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

(iii)          No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Amendment.

 

(f)            The Loan Parties represent and warrant to the Lenders that after
giving effect to this Amendment (i) the representations and warranties of the
Loan Parties set forth in Article VI of the Credit Agreement and in each other
Loan Document are true and correct in all material respects as of the date
hereof and will be true and correct in all material respects as of the Amendment
Effective Date with the same effect as if made on and as of such dates, except
to the extent such representations and warranties expressly relate solely to an
earlier date and (ii) no event has occurred and is continuing which constitutes
a Default or an Event of Default.

 

(g)           Each Loan Party hereby ratifies and confirms the security interest
in and to all Collateral granted to the Collateral Agent pursuant to the
Collateral Documents and the perfected, first priority status of such security
interest as set forth therein (subject only to liens which are permitted by the
terms of the Loan Documents to be prior to the Lien of the Collateral Agent).

 

(h)           This Amendment may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the

 

21

--------------------------------------------------------------------------------


 

same instrument.  Delivery of an executed counterpart of this Amendment by
telecopy shall be effective as an original and shall constitute a representation
that an executed original shall be delivered.

 

(i)            THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

[remainder of page intentionally left blank]

 

22

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

BORROWERS:

GEORGIA GULF CORPORATION, a Delaware corporation, as a Borrower and, with
respect to the Canadian Obligations, as a Guarantor

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Chief Financial Officer

 

 

 

ROYAL GROUP, INC. (formerly known as ROYAL GROUP TECHNOLOGIES LIMITED), a
Canadian federal corporation, as a Borrower

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

DOMESTIC GUARANTORS:

GEORGIA GULF CHEMICALS & VINYLS, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Vice President

 

 

 

 

 

 

 

GEORGIA GULF LAKE CHARLES, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Vice President

 

 

 

 

 

 

 

GREAT RIVER OIL & GAS CORPORATION, a Delaware corporation

 

 

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Vice President

 

 

 

 

 

 

 

ROME DELAWARE CORP., a Delaware corporation

 

 

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

ROYAL PLASTICS GROUP (U.S.A.) LIMITED, a Delaware corporation

 

 

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Vice President

 

 

 

 

 

 

 

PLASTIC TRENDS, INC., a Michigan corporation

 

 

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Vice President

 

 

 

 

 

 

 

ROYAL OUTDOOR PRODUCTS, INC., an Indiana corporation

 

 

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Vice President

 

 

 

 

 

 

 

ROYAL WINDOW AND DOOR PROFILES PLANT 13 INC., a Pennsylvania corporation

 

 

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

ROYAL WINDOW AND DOOR PROFILES PLANT 14 INC., a Washington corporation

 

 

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Vice President

 

 

 

 

 

 

 

ROYAL WINDOW COVERINGS (USA) L.P., a Texas limited partnership

 

 

 

By: NOVO MANAGEMENT, INC., a Nevada corporation, its Managing Partner

 

 

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Vice President

 

 

 

 

 

ROYAL MOULDINGS LIMITED, a Nevada corporation

 

 

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Vice President

 

 

 

 

ROYAL GROUP SALES (USA) LIMITED., a Nevada corporation

 

 

 

 

 

By:

/s/ Gregory Thompson

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CANADIAN GUARANTORS:

ROME ACQUISITION HOLDING CORP., a Nova Scotia unlimited liability company

 

 

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Vice President

 

 

 

 

6632149 CANADA INC., a Canadian federal corporation

 

 

 

 

 

By:

/s/ Gregory Thompson

 

Name:

Gregory Thompson

 

Title:

Vice President

 

 

 

 

ALAIN CÔTÉ, AS SOLE TRUSTEE OF THE ROYBRIDGE FINANCING TRUST/LA FIDUCIE DE
FINANCEMENT ROYBRIDGE, a trust formed under the laws of the Province of Quebec

 

 

 

 

 

By:

/s/ Alain Côté

 

Name:

Alain Côté

 

--------------------------------------------------------------------------------


 

DOMESTIC

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.

 

As Domestic Administrative Agent and Domestic Collateral Agent

 

 

 

By:

/s/ Kevin M. Behan

 

Name:

Kevin M. Behan

 

Title:

Senior Vice President

 

CANADIAN

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.

 

Acting through its Canada branch, as Canadian Administrative Agent and Canadian
Collateral Agent

 

 

 

By:

/s/ Medina Sales de Andrade

 

Name:

Medina Sales de Andrade

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

LENDERS:

 

 

 

 

 

ABN AMRO BANK, N.V.

 

AMERIPRISE CERTIFICATE COMPANY

as a Canadian Revolving Lender

 

as a Lender

 

 

 

By:

/s/ David W. Stack

 

By:

/s/ Robin C. Stancil

Name:

David W. Stack

 

Name:

Robin C. Stancil

Title:

Senior Vice President

 

Title:

Assistant Vice President

 

 

 

 

By:

/s/ Neil J. Bivona

 

 

Name:

Neil J. Bivona

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

ARIZONA STATE RETIREMENT SYSTEM, BY: PYRAMIS GLOBAL ADVISORS TRUST COMPANY, AS
INVESTMENT MANAGER UNDER POWER OF ATTORNEY

as a Lender

 

THE ASSETS MANAGEMENT COMMITTEE OF THE COCA-COLA COMPANY MASTER RETIREMENT
TRUST, BY: PYRAMIS GLOBAL ADVISORS TRUST COMPANY, AS INVESTMENT MANAGER UNDER
POWER OF ATTORNEY

By:

/s/ David Censorio

 

as a Lender

Name:

David Censorio

 

 

 

Title:

VP

 

By:

/s/ David Censorio

 

 

 

Name:

David Censorio

 

 

 

Title:

VP

 

 

 

 

 

BABSON CLO LTD. 2004-I

 

BALTIC FUNDING LLC

BABSON CLO LTD. 2005-I

 

as a Lender

BABSON CLO LTD. 2005-II

 

 

 

BABSON CLO LTD. 2005-III

 

By:

/s/ Tara E. Kenny

BABSON CLO LTD. 2006-II

 

Name:

Tara E. Kenny

BABSON CLO LTD. 2007-I

 

Title:

Assistant Vice President

SAPPHIRE VALLEY CDO I, LTD.

 

 

 

SUFFIELD CLO, LIMITED as Lenders

 

BANK OF AMERICA, N.A.

By: Babson Capital Management LLC

 

as a Lender

as Collateral Manager

 

 

 

 

 

 

By:

/s/ Kevin M. Behan

By:

/s/ Geoffrey Takacs

 

Name:

Kevin M. Behan

Name:

Geoffrey Takacs

 

Title:

SVP

Title:

Director

 

 

 

 

 

 

BANK OF AMERICA, N.A.

MAPLEWOOD (CAYMAN) LIMITED

 

acting through its Canada branch,

as a Lender

 

as a Lender and as a Canadian LC Issuer

By: Babson Capital Management LLC as

 

 

 

Investment Manager

 

By:

/s/ Medina Sales de Andrade

 

 

Name:

Medina Sales de Andrade

By:

/s/ Geoffrey Takacs

 

Title:

Vice President

Name:

Geoffrey Takacs

 

 

 

Title:

Director

 

 

 

 

--------------------------------------------------------------------------------


 

JFIN CLO 2007 LTD.

 

THE BANK OF NOVA SCOTIA

as a Lender

 

as a Lender and a Canadian L/C Issuer

By: Jefferies Finance LLC as Collateral

 

 

 

Manager

 

By:

/s/ Mark Vigil

 

 

 

Name:

Mark Vigil

By:

/s/ Andrew Cannon

 

Title:

Managing Director, Special Accounts

Name:

Andrew Cannon

 

 

Management

Title:

Director

 

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY

 

BARCLAYS BANK PLC

as a Lender

as a Lender

 

 

 

 

 

 

By:

/s/ Dan Crowley

By:

/s/ Shuichi Akiyama

 

Name:

Dan Crowley

Name:

Shuichi Akiyama

 

Title:

Managing Director

Title:

SVP and Manager

 

 

 

 

 

 

BASSO MULTI-STRATEGY HOLDING FUND LTD.

BARCLAYS BANK PLC

 

as a Lender

as a Lender

 

 

 

 

 

 

By:

/s/ Joseph Schultz

By:

/s/ Maria Lund

 

Name:

Joseph Schultz

Name:

Maria Lund

 

Title:

Authorized Signatory

Title:

Vice President

 

 

 

 

 

 

 

 

BLACK DIAMOND CLO 2005-2 Ltd.

 

CASPIAN CAPITAL PARTNERS, L.P.

By: Black Diamond CLO 2005-2 Adviser, L.L.C., As its Collateral Manager

 

By: Mariner Investment Group, an Investment Advisor

 

as a Lender

as a Lender

 

 

 

 

 

 

By:

/s/ David Corleto

By:

/s/ Stephen H. Deckoff

 

Name:

David Corleto

Name:

Stephen H. Deckoff

 

Title:

Principal, Mariner Investment Group, as

Title:

Managing Principal

 

 

Investment Manager

 

 

 

 

 

CENTURION CDO VI, LTD.

 

CENTURION CDO VII, LIMITED

By: RiverSource Investments, LLC as Collateral Manager as a Lender

 

By: RiverSource Investments, LLC as Collateral Manager as a Lender

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

By:

/s/ Robin C. Stancil

Name:

Robin C. Stancil

 

Name:

Robin C. Stancil

Title:

Director of Operations

 

Title:

Director of Operations

 

 

 

 

 

CENTURION CDO 8, LIMITED

 

CENTURION CDO 9, LTD.

By: RiverSource Investments, LLC as Collateral Manager as a Lender

 

By: RiverSource Investments, LLC as Collateral Manager as a Lender

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

By:

/s/ Robin C. Stancil

Name:

Robin C. Stancil

 

Name:

Robin C. Stancil

Title:

Director of Operations

 

Title:

Director of Operations

 

--------------------------------------------------------------------------------

 

CENT CDO 10 LIMITED

 

CENT CDO XI, LIMITED

By: RiverSource Investments, LLC as
Collateral Manager as a Lender

 

By: RiverSource Investments, LLC as Collateral
Manager as a Lender

 

 

 

By:

/s/ Robin C. Stancil

 

By:

/s/ Robin C. Stancil

Name:

Robin C. Stancil

 

Name:

Robin C. Stancil

Title:

Director of Operations

 

Title:

Director of Operations

 

 

 

CENT CDO 12 LIMITED

 

CENT CDO 14 LIMITED

By: RiverSource Investments, LLC as

Collateral Manager as a Lender

 

By: RiverSource Investments, LLC as Collateral

Manager as a Lender

 

 

 

By:

/s/ Robin C. Stancil

 

By:

/s/ Robin C. Stancil

Name:

Robin C. Stancil

 

Name:

Robin C. Stancil

Title:

Director of Operations

 

Title:

Director of Operations

 

 

 

CENT CDO 15 LIMITED

 

CONTINENTAL CASUALTY COMPANY

By: RiverSource Investments, LLC as

Collateral Manager as a Lender

 

as a Lender

 

 

 

By:

/s/ Robin C. Stancil

 

By:

/s/ Marilcu R. McGirr

Name:

Robin C. Stancil

 

Name:

Marilcu R. McGirr

Title:

Director of Operations

 

Title:

Vice President and Assistant Treasurer

 

 

 

CREDIT SUISSE ALTERNATIVE

INVESTMENTS, AS COLLATERAL

MANAGER FOR:

 

DEUTSCHE BANK AG NEW YORK

BRANCH

By: DB SERVICES NEW JERSEY, INC.

 

 

as a Lender

ATRIUM II,

 

 

CSAM FUNDING II,

 

By:

/s/ Jonathon Fischer

ATRIUM CDO

 

Name:

Jonathon Fischer

 

 

Title:

Team Manager

By:

/s/ John G. Popp

 

 

Name:

John G. Popp

 

By:

/s/ Tavinton Miles

Title:

Authorized Signatory

 

Name:

Tavinton Miles

 

 

Title:

Associate

 

--------------------------------------------------------------------------------


 

FIDELITY ADVISOR SERIES I:

FIDELITY ADVISOR FLOATING RATE

HIGH INCOME FUND

 

FIDELITY ADVISOR SERIES I: FIDELITY

ADVISOR HIGH INCOME ADVANTAGE

FUND

as a Lender

 

as a Lender

 

 

 

By:

/s/ Paul Murphy

 

By:

/s/ Paul Murphy

Name:

Paul Murphy

 

Name:

Paul Murphy

Title:

Vice President

 

Title:

Vice President

 

 

 

FIDELITY ADVISOR SERIES I:

FIDELITY ADVISOR LEVERAGED

COMPANY STOCK FUND

 

FIDELITY CENTRAL INVESTMENT

PORTFOLIOS LLC: FIDELITY HIGH

INCOME CENTRAL FUND 2

as a Lender

 

as a Lender

 

 

 

By:

/s/ Paul Murphy

 

By:

/s/ Paul Murphy

Name:

Paul Murphy

 

Name:

Paul Murphy

Title:

Vice President

 

Title:

Vice President

 

 

 

FIDELITY FINANCIAL TRUST:

FIDELITY CONVERTIBLE SECURITIES

FUND

 

FIDELITY SECURITIES FUND:

FIDELITY LEVERAGED COMPANY STOCK FUND

as a Lender

as a Lender

 

 

 

 

By:

/s/ Paul Murphy

By:

/s/ Paul Murphy

 

Name:

Paul Murphy

Name:

Paul Murphy

 

Title:

Vice President

Title:

Vice President

 

 

 

 

 

FIDELITY SUMMER STREET TRUST:

FIDELITY HIGH INCOME FUND

 

THE FOOTHILL GROUP, LLC

as a Lender

as a Lender

 

 

 

 

By:

/s/ Dennis R. Ascher

By:

/s/ Paul Murphy

 

Name:

Dennis R. Ascher

Name:

Paul Murphy

 

Title:

Sr.V.P.

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------


 

GALAXY X CLO, LTD

 

GALLATIN CLO II 2005-1, LTD

By: AIG Global Investment Corp.

Its Collateral Manager

 

By: UrsaMine Credit Advisors, LLC as its

Collateral Manager

 

 

as a Lender

 

 

 

AIG BANK LOAN FUND LTD.

 

By:

/s/ Justin Driscoll

By: AIG Global Investment Corp.

 

Name:

Justin Driscoll

Its Investment Manager

 

Title:

CEO

 

 

 

SUNAMERICA SENIOR FLOATING

 

 

RATE FUND, INC.

 

GALLATIN CLO III 2007-1, LTD As

By: AIG Global Investment Corp.

 

Assignee

Investment Sub-Adviser

 

By: UrsaMine Credit Advisors, LLC as its

 

 

Collateral Manager

WESTERN NATIONAL LIFE

INSURANCE COMPANY

 

as a Lender

By: AIG Global Investment Corp.

 

By:

/s/ Justin Driscoll

Its Investment Advisor

 

Name:

Justin Driscoll

 

 

Title:

CEO

By:

/s/ W. Jeffrey Baxter

 

 

Name:

W. Jeffrey Baxter

 

GALLATIN FUNDING I, LTD

Title:

Managing Director

 

By: UrsaMine Credit Advisors, LLC as

Collateral Manager

GENERAL ELECTRIC CAPITAL

 

as a Lender

CORPORATION

 

 

as a Lender

 

By:

/s/ Justin Driscoll

 

 

Name:

Justin Driscoll

By:

/s/ Rebecca A. Ford

 

Title:

CEO

Name:

Rebecca A. Ford

 

 

Title:

Duly Authorized Signatory

 

 

 

 

 

GRAND CENTRAL ASSET TRUST, BDC

SERIES

 

GRAYSTON CLO II 2004-1, LTD

By: UrsaMine Credit Advisors, LLC as its

as a Lender

 

Collateral Manager

 

 

as a Lender

By:

/s/ Adam Jacobs

 

 

Name:

Adam Jacobs

 

By:

/s/ Justin Driscoll

Title:

Attorney-in-Fact

 

Name:

Justin Driscoll

 

 

Title:

CEO

 

--------------------------------------------------------------------------------


 

GULF STREAM-COMPASS CLO 2007,

 

JPMORGAN CHASE BANK, N.A.

LTD

 

as a Lender and a Domestic L/C Issuer

By: Gulf Stream Asset Management LLC As

 

 

Collateral Manager

 

JPMORGAN CHASE BANK, N.A.,

 

 

TORONTO BRANCH

GULF STREAM-SEXTANT CLO 2006-I,

 

as a Lender

LTD

 

 

By: Gulf Stream Asset Management LLC As

 

By:

/s/ Stacey Haimes

Collateral Manager

 

Name:

Stacey Haimes

 

 

Title:

Executive Director

GULF STREAM-SEXTANT CLO 2007-I,

 

 

LTD

By: Gulf Stream Asset Management LLC As

 

LINCOLN S.a.r.l. SOCIETE A

RESPONSIBILITE LIMITEE

Collateral Manager

as a Lender

 

By: Highbridge Leveraged Loan Partners Master

Fund, L.P., as Portfolio Manager

 

 

By: Highbridge Capital Management, LLC as

By:

/s/ Barry Love

 

Trading Manager

Name:

Barry Love

 

as a Lender

Title:

Chief Credit Officer

 

 

 

 

By:

/s/ Marc Creatore

HIGHLAND FLOATING RATE

 

Name:

Marc Creatore

ADVANTAGE FUND

 

Title:

Director of Ops

as a Lender

 

 

 

 

 

By:

/s/ M. Jason Blackburn

 

 

Name:

M. Jason Blackburn

 

 

Title:

Secretary & Treasurer

 

 

 

 

 

MALIBU CBNA LOAN FUNDING LLC

 

MARINER LDC

as a Lender

 

By: Mariner Investment Group, as Investment

 

 

Advisor

By:

/s/ Adam Jacobs

 

as a Lender

Name:

Adam Jacobs

 

 

Title:

Attorney-in-Fact

 

By:

/s/ David Corleto

 

 

Name:

David Corleto

 

 

Title:

Principal, Mariner Investment Group, as

 

 

Investment Manager

 

 

 

MARINER OPPORTUNITIES FUND, LP

 

MERRILL LYNCH CAPITAL CANADA

By: Mariner Investment Group, as Investment

 

INC.

Advisor

 

as a Lender

as a Lender

 

 

 

 

By:

/s/ Marcelo Cosma

By:

/s/ David Corleto

 

Name:

Marcelo Cosma

Name:

David Corleto

 

Title:

Vice President

Title:

Principal, Mariner Investment Group, as

 

 

 

Investment Manager

 

 

 

--------------------------------------------------------------------------------


 

MIZUHO CORPORATE BANK, LTD.

 

NAVIGATOR CDO 2004, LTD., as a Lender

as a Lender

 

By: GE Asset Management Inc., as Collateral

 

 

Manager

By:

/s/ Raymond Ventura

 

 

Name:

Raymond Ventura

 

By:

/s/ John Campos

Title:

Deputy General Manager

 

Name:

John Campos

 

 

Title:

Authorized Signatory

NAVIGARE FUNDING I CLO LTD

 

 

By: Navigare Partners LLC

 

NAVIGATOR CDO 2006, LTD., as a Lender

Its collateral manager

 

By: GE Asset Management Inc., as Collateral

as a Lender

 

Manager

 

 

 

By:

/s/ Joel G. Serebransky

 

By:

/s/ John Campos

Name:

Joel G. Serebransky

 

Name:

John Campos

Title:

Managing Director

 

Title:

Authorized Signatory

 

 

 

 

NAVIGARE FUNDING II CLO LTD

 

GENERAL ELECTRIC PENSION TRUST,

By: Navigare Partners LLC

 

as a Lender

as collateral manager, as a Lender

 

By: GE Asset Management Inc., as Collateral

 

 

Manager

By:

/s/ Joel G. Serebransky

 

 

 

Name:

Joel G. Serebransky

 

By:

/s/ John Campos

Title:

Managing Director

 

Name:

John Campos

 

 

 

Title:

Authorized Signatory

NAVIGARE FUNDING III CLO LTD

 

 

By: Navigare Partners LLC

 

 

as collateral manager, as a Lender

 

 

 

 

 

By:

/s/ Joel G. Serebransky

 

 

Name:

Joel G. Serebransky

 

 

Title:

Managing Director

 

 

 

--------------------------------------------------------------------------------


 

NUVEEN DIVERSIFIED DIVIDEND AND

 

NUVEEN FLOATING RATE INCOME

INCOME FUND

 

FUND

as a Lender

 

as a Lender

By: Symphony Asset Management, LLC

 

By: Symphony Asset Management, LLC

 

 

 

 

 

 

By:

/s/ James Kim

 

By:

/s/ James Kim

Name:

James Kim

 

Name:

James Kim

Title:

Associate Portfolio Manager

 

Title:

Associate Portfolio Manager

 

 

 

NUVEEN FLOATING RATE INCOME

OPPORTUNITY FUND

 

NUVEEN MULTI-STRATEGY INCOME

AND GROWTH FUND 2

as a Lender

 

as a Lender

By: Symphony Asset Management, LLC

 

By: Symphony Asset Management, LLC

 

 

 

By:

/s/ James Kim

 

By:

/s/ James Kim

Name:

James Kim

 

Name:

James Kim

Title:

Associate Portfolio Manager

 

Title:

Associate Portfolio Manager

 

 

 

NUVEEN SENIOR INCOME FUND

 

NUVEEN TAX ADVANTAGED TOTAL

as a Lender

 

RETURN STRATEGY FUND

By: Symphony Asset Management, LLC

 

as a Lender

 

 

By: Symphony Asset Management, LLC

By:

/s/ James Kim

 

 

Name:

James Kim

 

By:

/s/ James Kim

Title:

Associate Portfolio Manager

 

Name:

James Kim

 

 

Title:

Associate Portfolio Manager

 

 

 

PACIFIC LIFE FUNDS-PL FLOATING

RATE LOAN FUND

 

PPM SHADOW CREEK FUNDING LLC

as a Lender

as a Lender

 

 

 

 

By:

/s/ Tara E. Kenny

By:

/s/ M. Jason Blackburn

 

Name:

Tara E. Kenny

Name:

M. Jason Blackburn

 

Title:

Assistant Vice President

Title:

Authorized Signatory

 

 

 

 

PYRAMIS HIGH YIELD FUND, LLC, BY:

COMMONWEALTH OF

MASSACHUSETTS PENSION RESERVES

INVESTMENT MANAGEMENT BOARD,

 

PYRAMIS GLOBAL ADVISORS TRUST

COMPANY, AS INVESTMENT MANAGER

UNDER POWER OF ATTORNEY

BY: PYRAMIS GLOBAL ADVISORS

TRUST COMPANY, AS INVESTMENT

 

as a Lender

MANAGER UNDER POWER OF

 

By:

/s/ David Censorio

ATTORNEY

 

Name:

David Censorio

as a Lender

 

Title:

VP

 

 

 

By:

/s/ David Censorio

 

 

Name:

David Censorio

 

 

Title:

VP

 

 

 

--------------------------------------------------------------------------------


 

RIVERSOURCE LIFE INSURANCE

COMPANY

as a Lender

 

RIVERSOURCE STRATEGIC

ALLOCATION SERIES, INC. —

RIVERSOURCE STRATEGIC INCOME

ALLOCATION FUND

By:

/s/ Robin C. Stancil

 

as a Lender

Name:

Robin C. Stancil

 

 

Title:

Assistant Vice President

 

By:

/s/ Robin C. Stancil

 

 

 

Name:

Robin C. Stancil

 

 

Title:

Assistant Vice President

SANKATY ADVISORS, LLC as Collateral

 

 

Manager for Castle Hill I — INGOTS, Ltd., as

Term Lender

as a Lender

 

SANKATY ADVISORS, LLC, as Collateral

Manager for Castle Hill III CLO, Limited, as

Term Lender

 

 

as a Lender

 

 

 

By:

/s/

 

By:

/s/

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

SANKATY ADVISORS, LLC, as Collateral

 

KATONAH III, LTD.

Manager for Loan Funding XI LLC, As Term

Lender

 

By: Sankaty Advisors LLC as Sub-Advisors

as a Lender

as a Lender

 

 

 

 

By:

/s/

By:

/s/

 

Name:

 

Name:

 

 

Title:

 

Title:

 

 

 

 

 

 

KATONAH IV, LTD.

 

SANKATY ADVISORS, LLC as Collateral

By: Sankaty Advisors LLC as Sub-Advisors

 

Manager for Race Point CLO, Limited, as Term

as a Lender

 

Lender

 

 

as a Lender

By:

 

 

 

Name:

 

 

By:

/s/

Title:

 

 

Name:

 

 

 

Title:

 

 

 

 

SANKATY ADVISORS, LLC as Collateral

Manager for Race Point II CLO, Limited, as

Term Lender

 

RACE POINT IV CLO, LTD.

By: Sankaty Advisors, LLC as Collateral

Manager

as a Lender

 

as a Lender

 

 

 

By:

/s/

 

By:

/s/

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SERVES 2006-1, Ltd.

 

SYMPHONY CLO I

 

 

as a Lender

By:

/s/ Chris Kappas

 

 

PPM America, Inc., as Collateral Manager

 

By: Symphony Asset Management, LLC

Chris Kappas

 

 

Managing Director

 

By:

/s/ James Kim

 

 

Name:

James Kim

 

 

Title:

Associate Portfolio Manager

 

 

 

SYMPHONY CLO II

 

SYMPHONY CLO III

as a Lender

 

as a Lender

 

 

 

By: Symphony Asset Management, LLC

 

By: Symphony Asset Management, LLC

 

 

 

By:

/s/ James Kim

 

By:

/s/ James Kim

Name:

James Kim

 

Name:

James Kim

Title:

Associate Portfolio Manager

 

Title:

Associate Portfolio Manager

 

 

 

SYMPHONY CLO IV

 

WACHOVIA BANK, N. A.

as a Lender

 

as a Lender

 

 

 

By: Symphony Asset Management, LLC

 

 

 

 

By:

/s/ Michael Thomas

By:

/s/ James Kim

 

Name:

Michael Thomas

Name:

James Kim

 

Title:

Vice President

Title:

Associate Portfolio Manager

 

 

 

 

 

WACHOVIA CAPITAL FINANCE

CORPORATION (CANADA) as a Canadian

 

Each of the persons listed on Annex A severally

but not jointly as Lender

Revolving Lender

 

 

 

 

By: WELLINGTON MANAGEMENT

By:

/s/ Raymond Eghobamien

 

COMPANY, LLP

Name:

Raymond Eghobamien

 

as investment adviser

Title:

Vice President

 

 

 

Wachovia Capital Finance Corporation

 

By:

/s/ Donald M. Caiazza

 

(Canada)

 

Name:

Donald M. Caiazza

 

 

Title:

Vice President and Counsel

ZOHAR III, LIMITED

 

 

as a Lender

 

 

By: Patriarch Partners XV, LLC, its Collateral

Manager

 

 

 

 

 

By:

/s/ Lynn Tilton

 

 

Name:

Lynn Tilton

 

 

Title:

Manager

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT I

 

Acceptable Subordination Terms

 

[attached]

 

--------------------------------------------------------------------------------


 

ACCEPTABLE SUBORDINATION TERMS

 

Section 1.  Agreement to Subordinate.  Notwithstanding any provision in this
[INSERT NAME OF DOCUMENT] to the contrary, [INSERT NAME OF BORROWER] (the
“Company”) and [INSERT NAME OF LENDER] (the “Subordinated Lender”) covenant and
agree that the Company’s obligations under this [INSERT NAME OF DOCUMENT] (the
“Subordinated Obligations”) are subordinated in right of payment, to the extent
and in the manner provided in Sections [1—8], to the prior payment in full in
cash of all Senior Obligations.  “Senior Obligations” means the Obligations (as
defined in the Credit Agreement dated as of October 3, 2006 among Georgia Gulf
Corporation and Royal Group, Inc., as Borrowers, certain subsidiaries of Georgia
Gulf Corporation from time to time party thereto, as Guarantors, the Lenders
party thereto, Bank of America, National Association, as Domestic Administrative
Agent (the “Agent”), and Bank of America, National Association acting through
its Canada branch, as Canadian Administrative Agent (as amended, restated or
otherwise modified from time to time, the “Credit Agreement”)), and “Senior
Obligees” means the holders from time to time of the Senior Obligations.  The
subordination provisions of this [Sections 1-8] (the “Subordination Provisions”)
are for the benefit of and enforceable directly by the Senior Obligees or their
designated representatives.  Capitalized terms used but not defined herein shall
have the meanings given to such terms in the Credit Agreement.

 

Section 2.  Default on Senior Obligations.  (a) No direct or indirect payment,
deposit or distribution of any kind or character, whether in cash, property or
securities, by set-off, collateral or in any other manner, by or on behalf of
the Company of principal of, or interest (including, for the avoidance of doubt,
in respect of interest payable-in-kind) on, or any other obligation in respect
of, the Subordinated Obligations, whether pursuant to the terms of the
Subordinated Obligations, upon acceleration, by way of repurchase, redemption,
defeasance or otherwise (all such payments, deposits or distributions being
referred to herein, individually and collectively, as a “Subordinated
Obligations Payment”), shall be made if, at the time of such Subordination
Obligations Payment, there exists, or would result therefrom, a Default or Event
of Default (as defined in the Credit Agreement).

 

(b)           In the event that any Subordinated Obligations Payment shall be
received by the Subordinated Lender or any representative thereof at a time when
such Subordinated Obligations Payment is prohibited by clause (a) above and
before all Senior Obligations are paid in full in cash, such Subordinated
Obligations Payment shall be received and held in trust for the benefit of, and
shall be paid over or delivered to, the relevant Administrative Agent or other
representative on behalf of the Senior Obligees, as their respective interests
may appear, for application to the payment of Senior Obligations remaining
unpaid until all Senior Obligations have been paid in full after giving effect
to any concurrent payment, distribution or provision therefor to or for the
account of the Senior Obligees.

 

(c)           Until the Senior Obligations have been paid in full in cash (i) if
a Default or Event of Default (as defined in the Credit Agreement) shall have
occurred and be continuing or would result therefrom, or if a case or proceeding
of the nature referred to in [Section 3(a)] shall have commenced, the
Subordinated Lender will not take, demand or receive, or take any action to
accelerate or collect, any payment of all or any part of the Subordinated
Obligations and (ii) the Subordinated Lender will not file, join in or
facilitate any petition or proceeding seeking the involuntary bankruptcy of the
Company.  The Subordinated Lender hereby waives any right that it may have
otherwise had to do any of the foregoing in such circumstances.

 

Section 3.  Liquidation, Dissolution, Bankruptcy.  (a) In the event of (i) any
insolvency or bankruptcy case or proceeding, or any receivership, liquidation,
reorganization or other similar case or proceeding in connection therewith,
relative to the Company or to its creditors, as such, or to their assets,
whether voluntary or involuntary, or (ii) any liquidation, dissolution or other
winding up of the Company,

 

--------------------------------------------------------------------------------


 

whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy, or (iii) any assignment for the benefit of creditors or any other
marshaling of assets and liabilities of the Company, then and in any such event
specified in sub-clause (i), (ii) or (iii) above, the Senior Obligees shall be
entitled to receive payment in full in cash (or cash collateralization to the
satisfaction in its sole discretion of the relevant Senior Obligee) of all
amounts due or to become due on or in respect of all Senior Obligations,
including all interest accrued or accruing on the Senior Obligations after, or
that would accrue but for, the commencement of any bankruptcy, insolvency,
reorganization or similar case or proceeding at the contract rate (including,
without limitation, any contract rate applicable upon default) specified in the
instrument evidencing the relevant Senior Obligations, whether or not the claim
for such interest is allowed or allowable as a claim in such case or proceeding
with respect to the Senior Obligations (only such payment constituting “payment
in full”) before the Subordinated Lender is entitled to receive any Subordinated
Obligations Payment, and in any such event any Subordinated Obligations Payment
to which the Subordinated Lender or any representative thereof would be
entitled, but for the Subordination Provisions, shall be made by the Company or
by any receiver, trustee in bankruptcy, liquidating trustee, agent or other
person making such payment or distribution, directly to the relevant
Administrative Agent or other representative on behalf of the Senior Obligees,
as their respective interests may appear, to the extent necessary to pay all
such Senior Obligations in full after giving effect to any concurrent payment,
distribution or provision therefor to or for the Senior Obligees.

 

(b)           In the event that any Subordinated Obligations Payment shall be
received by the Subordinated Lender or any representative thereof at a time when
such Subordinated Obligations Payment is prohibited by clause (a) above and
before all obligations in respect of Senior Obligations are paid in full in cash
(or cash collateralized to the satisfaction in its sole discretion of the
relevant Senior Obligee), such Subordinated Obligations Payment shall be
received and held in trust for the benefit of, and shall be paid over or
delivered to, the relevant Administrative Agent or other representative on
behalf of the Senior Obligees, as their respective interests may appear, for
application to the payment of Senior Obligations remaining unpaid until all
Senior Obligations have been paid in full after giving effect to any concurrent
payment, distribution or provision therefor to or for the account of the Senior
Obligees.

 

(c)           The Subordinated Lender hereby irrevocably authorizes the Agent,
as attorney-in-fact for the Subordinated Lender, to prove any claim in
proceedings referred to in clause (a) on the Subordinated Obligations, and to
demand, sue for, collect and receive any such payment or distribution, and to
apply such payment or distribution to the payment of the then unpaid Senior
Obligations, and to take such other action (including acceptance or rejection of
any plan of reorganization) in the name of the Subordinated Lender or of the
relevant Senior Obligees as the Agent may deem necessary or advisable for the
enforcement of the Subordination Provisions.  The Subordinated Lender shall
execute and deliver such other and further powers of attorney, assignments,
proofs of claim or other instruments as may be requested by the Agent in order
to accomplish the foregoing, but only with respect to the Subordinated Lender’s
capacity in respect of the Subordinated Obligations and not in respect of any
other relationship between the Subordinated Lender and the Company.

 

Section 4.  Subrogation.  A distribution made under the Subordination Provisions
to the Senior Obligees which otherwise would have been made to the Subordinated
Lender is not, as between the Company and the Subordinated Lender, a payment by
the Company on the Subordinated Debt.  After all Senior Obligations are paid in
full and until the Subordinated Obligations are paid in full, the Subordinated
Lender will be subrogated to the rights of the Senior Obligees to receive
payments in respect of the Senior Obligations.

 

Section 5.  Relative Rights; Subordination Not to Prevent Events of Default. 
The Subordination Provisions define the relative rights of the Subordinated
Lender and the Senior Obligees and do not impair, as between the Company and the
Subordinated Lender, the obligation of the Company, which is

 

--------------------------------------------------------------------------------


 

absolute and unconditional, to pay principal of and interest on the Subordinated
Obligations in accordance with their terms, subject to [Section 2(c)] above. 
The failure to make a payment on the Subordinated Obligations by reason of the
Subordination Provisions shall not be construed as preventing the occurrence of
a Default or an Event of Default under this [Note/Instrument].

 

Section 6.  Subordinated Lender Entitled to Rely.  For the purpose of
ascertaining the outstanding amount of the Senior Obligations, the identity of
the Senior Obligees, and all other information relevant to making any payment or
distribution to the Senior Obligees pursuant to the Subordination Provisions,
the Subordinated Lender is entitled to rely upon an order or decree of a court
or competent jurisdiction in which any proceedings of the nature referred to in
[Section 3(a)] are pending, a certificate of the liquidating trustee or other
person making a payment or distribution to the Subordinated Lender, or
information provided by the Agent.

 

Section 7.  Subordination May Not Be Impaired By Company.  No right of any
Senior Obligee to enforce the subordination of the Subordinated Obligations will
be impaired by any act or failure to act by the Company or by its failure to
comply with this [Note/Instrument], regardless of any knowledge thereof that any
Senior Obligee may have or otherwise be charged with, or by any act or failure
to act, in good faith, by any Senior Obligee.

 

Section 8.  Reliance by Senior Obligees on Subordination Provisions; No Waiver. 
(a) The Subordinated Lender acknowledges and agrees that the Subordination
Provisions are, and are intended to be, an inducement and consideration to each
Senior Obligee, whether the Senior Obligations were created or acquired before
or after the incurrence of the Subordinated Obligations, to acquire or to hold
the Senior Obligations, and each Senior Obligee will be deemed conclusively to
have relied on the Subordination Provisions in acquiring and holding such Senior
Obligations.  Without limiting the foregoing, the Subordinated Lender hereby
waives notice of or proof of reliance by any Senior Obligee on any of the
Subordination Provisions.

 

(b)           Without in any way limiting the generality of [Section 7], the
Senior Obligees may, at any time and from time to time, without the consent of
or notice to the Subordinated Lender, without incurring any liability or
responsibility to the Subordinated Lender, and without impairing the rights of
the Senior Obligees under the Subordination Provisions, do any of the following:

 

(1)           change the manner, place or terms of payment of, extend the time
of payment of, increase the amount of, or renew or alter, the Senior Obligations
or any instrument evidencing the same or any agreement under which the Senior
Obligations are outstanding or secured;

 

(2)           sell, exchange, release or otherwise deal with any property
pledged, mortgaged or otherwise securing the Senior Obligations;

 

(3)           release any person liable in any manner for the payment of the
Senior Obligations; or

 

(4)           exercise or refrain from exercising any rights against the Company
or any other person.

 

(c)           Each of the parties hereto acknowledge that the Subordination
Provisions are for the benefit of the Senior Obligees and their respective
successors and assigns and may not be rescinded or cancelled or modified in any
way without the prior written consent of the Agent.

 

--------------------------------------------------------------------------------


 

EXHIBIT II

 

Royal Intercompany Note

 

[attached]

 

--------------------------------------------------------------------------------


 

PROMISSORY NOTE
(Acquireco Note)

 

CAN$666,000,000

 

October 3, 2006

 

1.             FOR VALUE RECEIVED, Rome Acquisition Corp., a Canadian federal
corporation (the “Maker”), hereby promises to pay to the order of Rome
Acquisition Holding Corp., an unlimited liability company organized under the
laws of Nova Scotia (the “Payee”), at 115 Perimeter Center Place, Suite 460,
Atlanta, Georgia 30346, or such other place as the Payee may designate in
writing, in lawful money of Canada, the principal sum of SIX HUNDRED SIXTY SIX
MILLION DOLLARS (CAN$666,000,000), ), together with interest thereon, in the
manner and at the times provided below.

 

2.             This Note shall be paid without deduction by reason of any
set-off, defense or counterclaim of the Maker.

 

3.             The obligations under this Note are unsecured.

 

4.             All principal on this Note shall be payable in full on
December 31, 2013.  The principal of or interest on this Note may not be prepaid
in whole or in part at any time unless (i) all of the obligations under that
certain Credit Agreement dated as of the date hereof by and among Georgia Gulf
Corporation, Royal Group Technologies Limited, the guarantors from time to time
party thereto, the financial institutions from time to time party thereto (the
“Lenders”),  Bank of America, National Association, as Domestic Administrative
Agent, Domestic Collateral Agent (in such capacity, the “Domestic Collateral
Agent”) and Domestic L/C Issuer, Bank of America, National Association, acting
through its Canada branch, as Canadian Administrative Agent, Canadian Collateral
Agent, and Canadian L/C Issuer and The Bank of Nova Scotia, as the Canadian
Swing Line Lender, as the same may be amended, supplemented, extended,
increased, refinanced, restated, renewed, replaced, or otherwise modified, from
time to time (the “Credit Agreement”) shall have been satisfied in full or
(ii) the requisite Lenders under the Credit Agreement shall have consented to
such prepayment.  If such prepayment is permitted by such requisite Lenders
under the Credit Agreement, the Maker shall be entitled to make prepayments in
whole or part from time to time without premium.  The principal on this Note
shall not be subject to any scheduled amortization installments unless permitted
by such requisite Lenders under the Credit Agreement or satisfied in full.  This
Note shall be paid without deduction by reason of any set-off, defense or
counterclaim of the Maker.

 

5.             Interest (calculated on an assumed year of 360 days, for the
actual number of days elapsed, subject to Section 15 below) shall accrue from
the date hereof on the unpaid principal balance at a per annum rate equal to the
sum of (i) the prevailing 30 day Eurodollar rate on loans made in Canadian
dollars as announced on the first business day of each month by The Bank of Nova
Scotia plus (ii) 2.125%.  Accrued interest shall be due and payable on a
quarterly basis on the last day of each December, March, June and September,
commencing on December 31, 2006.

 

6.             The occurrence of any one or more of the following events shall
constitute an Event of Default under this Note:

 

(a)           Payment Default.  The Maker fails to pay (i) when and as required
to be paid herein, any amount of principal due under this Note, or (ii) within
three days after the same becomes due, any interest under this Note, or
(iii) within five days after the same becomes due, any other amount payable
hereunder; or

 

--------------------------------------------------------------------------------


 

(b)           Insolvency Proceedings, Etc.  Maker institutes or consents to the
institution of any proceeding under the Bankruptcy Code of the United States,
the Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement
Act (Canada) and all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally (a “Debtor Relief Law”), or makes an assignment
for the benefit of creditors; or applies for or consents to the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer for it or for all or any material part of its property; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed without the application or consent of the Maker and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to the Maker or to all or
any material part of its property is instituted without the consent of the Maker
and continues undismissed or unstayed for sixty (60) calendar days, or an order
for relief is entered in any such proceeding; or

 

(c)           Default under the Credit Agreement.  The occurrence of an “Event
of Default” under, and as defined in, the Credit Agreement.

 

7.             The Maker agrees that upon an Event of Default under this Note,
then all or any part of the unpaid principal balance of and interest on this
Note, after written notice to the Maker by the Payee, shall immediately become
due and payable and the Payee shall be entitled to exercise all rights and
remedies available to it under the Note or applicable law; provided however,
that upon the occurrence of an Event of Default described in clause (b) of
Section 6 above, the unpaid balance and accrued but unpaid interest under this
Note shall become due and payable without notice or demand.  If an Event of
Default occurs, the Maker agrees to pay to the Payee all expenses incurred by
the Payee, including reasonable attorneys’ fees actually incurred, in enforcing
and collecting this Note.

 

8.             Failure of the Payee hereof to assert any right contained herein
will not be deemed to be a waiver thereof.

 

9.             In the event any one or more of the provisions of this Note shall
for any reason be held to be invalid, illegal or unenforceable, in whole or in
part or in any respect, or in the event that any one or more of the provisions
of this Note operate to invalidate this Note, then and in either of those
events, such provision or provisions only shall be deemed null and void and
shall not affect any other provision of this Note and the remaining provisions
of this Note shall remain operative and in full force and effect and shall in no
way be affected, prejudiced or disturbed thereby.

 

10.           The Maker hereby forever waives presentment, presentment for
payment, demand, protest, notice of protest, notice of dishonor of this Note and
all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note.  The Maker further agrees to indemnify
and hold harmless the Payee from any and all damages, losses, costs and expenses
(including, without limitation, attorneys’ fees and expenses) which the Payee
may incur by reason of the Maker’s failure to promptly pay when due the
indebtedness evidenced by this Note.  Time is of the essence in the Maker’s
performance of its obligations hereunder.

 

11.           This Note may not be amended, waived, changed, discharged,
terminated or otherwise modified, without the prior written consent of the Payee
and the Maker.

 

12.           This Note shall be binding upon the successors and assigns of the
Maker and shall inure to the benefit of the successors and assigns of the Payee.

 

--------------------------------------------------------------------------------


 

13.           Governing Law; Submission to Jurisdiction; Venue.

 

(a)           THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE
THEREIN.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS NOTE MAY BE
BROUGHT IN THE COURTS OF THE PROVINCE OF ONTARIO, AND BY EXECUTION AND DELIVERY
OF THIS NOTE, EACH OF THE MAKER AND PAYEE CONSENTS, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS.  EACH OF THE MAKER AND THE PAYEE IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
NOTE.  EACH OF THE MAKER AND THE PAYEE WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH PROVINCE.

 

14.           Waiver of Right to Trial by Jury.

 

EACH PARTY TO THIS NOTE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS NOTE
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS NOTE BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

15.           Interest Savings.

 

(a)           In no event shall the aggregate “interest” (as defined in
Section 347 (the “Criminal Code Section”) of the Criminal Code (Canada), payable
to the Payee under this Note exceed the effective annual rate of interest
lawfully permitted under the Criminal Code Section.  Further, if any payment,
collection or demand pursuant to this Note in respect of such “interest” is
determined to be contrary to the provisions of the Criminal Code Section, such
payment, collection, or demand shall be deemed to have been made by mutual
mistake of the Maker and the Payee and such “interest” shall be deemed to have
been adjusted with retroactive effect to the maximum amount or rate of interest,
as the case may be, as would not be so prohibited by law or so result in the
receipt by the Payee of interest at a rate not in contravention of the Criminal
Code Section.

 

(b)           Each interest rate which is calculated under this Note on any
basis other than a full calendar year (the “deemed interest period”) is, for the
purposes of the Interest Act (Canada), equivalent to a yearly rate calculated by
dividing such interest rate by the actual number of days in the deemed interest
period, then multiplying such result by the actual number of days in the
calendar year (365 or 366).

 

--------------------------------------------------------------------------------


 

(c)           Any payments in respect of amounts due under this Note shall be
applied first in satisfaction of any accrued and unpaid interest, and then to
the principal amount outstanding.

 

--------------------------------------------------------------------------------


 

 

ROME ACQUISITION CORP.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Acknowledged and Agreed:

 

 

 

 

ROME ACQUISITION HOLDING CORP.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

Consolidated EBITDA Threshold Amounts

 

Two Consecutive Fiscal Quarter
Period Ending

 

Consolidated EBITDA
Threshold Amount

 

December 31, 2009

 

$73.7 million

 

March 31, 2010

 

$21.3 million

 

June 30, 2010

 

$67.5 million

 

September 30, 2010

 

$119.0 million

 

December 31, 2010

 

$74.3 million

 

March 31, 2011

 

$27.0 million

 

June 30, 2011

 

$75.2 million

 

September 30, 2011

 

$137.2 million

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Commitments and Applicable Percentages
(in U.S. Dollars)

 

Part I.  Domestic Revolving Commitments

 

Domestic Revolving Lenders

 

Domestic Revolving
Commitment

 

Applicable
Percentage

 

 

 

 

 

 

 

Goldman Sachs Lending Partners LLC

 

$

57,600,000

 

34.082840237

%

Lehman Commercial Paper Inc.

 

20,000,000

 

11.834319527

%

Bank of America, N.A.

 

14,000,000

 

8.284023669

%

Bank of Tokyo-Mitsubishi UFJ Trust Company

 

12,000,000

 

7.100591716

%

Mizuho Corporate Bank, Ltd.

 

12,000,000

 

7.100591716

%

Deutsche Bank AG New York Branch

 

10,400,000

 

6.153846154

%

Wachovia Bank National Association

 

10,000,000

 

5.917159763

%

Mariner LDC

 

8,667,200

 

5.128520710

%

Caspian Capital Partners LP

 

8,666,400

 

5.128047337

%

Barclays Bank PLC

 

4,000,000

 

2.366863905

%

Grand Central Asset Trust BDC Series

 

4,000,000

 

2.366863905

%

Morgan Stanley Senior Funding Inc.

 

4,000,000

 

2.366863905

%

Mariner Opportunities Fund LP

 

3,666,400

 

2.169467456

%

 

 

 

 

 

 

Total

 

$

169,000,000

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Part II.  Canadian Revolving Commitments

 

Canadian Revolving Lenders

 

Canadian Revolving
Commitment

 

Applicable
Percentage

 

 

 

 

 

 

 

Bank of America, N.A., Canada branch

 

$

30,000,000

 

26.086956522

%

JPMorgan Chase Bank, N.A., Toronto branch

 

30,000,000

 

26.086956522

%

Merrill Lynch Capital Canada Inc.

 

15,000,000

 

13.043478261

%

ABN AMRO Bank N.V.

 

14,000,000

 

12.173913044

%

Wachovia Capital Finance Corporation (Canada)

 

14,000,000

 

12.173913044

%

The Bank of Nova Scotia

 

12,000,000

 

10.434782609

%

 

 

 

 

 

 

Total

 

$

115,000,000

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Part III.  Canadian Swing Line Commitments

 

Canadian Swing Line Lender

 

Canadian Swing
Line Commitment

 

Applicable
Percentage

 

 

 

 

 

 

 

The Bank of Nova Scotia

 

$

16,000,000

 

100.000000000

%

 

 

 

 

 

 

Total

 

$

16,000,000

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Schedule 2
to Compliance Certificate

 

[to be provided supplementally by the Administrative Agent]

 

--------------------------------------------------------------------------------
